

Agreement No. 20160630.018.C






















Contact Center Master Services Agreement


No. Contract No. 20160630.018.C


between


Startek, Inc.


and


AT&T Services, Inc.






































[*] = Certain confidential information contained in this document, marked with
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment made pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C














Contact Center Master Services Agreement
Number 20160630.018.C


This Contact Center Master Services Agreement No. 20160630.018.C (this
“Agreement”) is entered into and effective as of the last date signed by a Party
(the “Effective Date”) by and between Startek, Inc., a Delaware corporation
(“Supplier”), and AT&T Services, Inc., a Delaware corporation (“AT&T”), each of
which may be referred to in the singular as a “Party” or in the plural as the
“Parties.” Capitalized terms used herein but not defined within the body of this
Agreement shall have the meanings ascribed to them in Appendix A (Definitions).
1.
Scope of Agreement

1.1.
Services.

Supplier shall provide to AT&T the Services subject to the terms and conditions
of this Agreement; and pursuant to and in conformance with Orders agreed to by
the Parties in writing and in accordance with Appendix F, General Business
Requirements.


1.2.
Orders

AT&T may order Services by submitting written Orders in connection with this
Agreement. The terms in this Agreement shall apply to Orders submitted in
connection with this Agreement. In the event of a conflict or inconsistency
between this Agreement and any Order, the Order shall control for purposes of
that Order. Orders shall contain the following information, as applicable:
a.
A description of the Services;

b.
Performance metrics, including applicable payment adjustments;

c.
The requested Delivery Date; and/or performance schedule of the Services;

d.
Pricing or rates;

e.
The location where Services is to be performed;

f.
The location to which invoices are to be rendered for payment;

g.
AT&T’s Order number;

h.
The maximum total expenditure authorized, if applicable;

i.
AT&T Vendor Manager(s); and

j.
Any Special Terms and Conditions.













Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C










1.3.
Pricing

The applicable price for the Services shall be specified in the Order. Services
shall strictly conform with the Specifications contained herein and in the
Order. The fees set forth in the Orders issued hereunder are inclusive of all
taxes, including but not limited to any sales, use, gross receipts, resale,
value-added, excise, stamp, withholding, ad valorem and other similar taxes,
assessments, levies and charges imposed by any Governmental Entity. Each year
during the term of an Order (i.e. each 12 month period), Supplier shall make
commercially best efforts to proactively, through improved processes, supply
line economies and other cost reduction methods, reduce its costs and
corresponding prices for Services as provided hereunder to AT&T, by at least [*]
percent ([*]%) each year.


1.4.
Non-Commitment; Non-Exclusivity.

This Agreement does not grant Supplier any right or privilege to provide to AT&T
any Services of the type described in or purchased under this Agreement, except
as may be set forth in an Order. AT&T may contract with third parties for
services comparable to those described in or purchased under this Agreement, and
AT&T may itself perform such services.


1.5.
Affiliates.

Affiliates of AT&T may transact business under this Agreement and place Orders
with Supplier that incorporate the terms and conditions of this Agreement.
References to “AT&T” herein are deemed to refer to an Affiliate when an
Affiliate places an Order with Supplier under this Agreement, or when AT&T
places an Order on behalf of an Affiliate, or when an Affiliate otherwise
transacts business with Supplier under this Agreement. To the extent that the
pricing under this Agreement or any Order provides for discounts of any sort
based on volume of purchases by AT&T (including percentage discounts and
tier-based pricing) or requires a certain volume of purchases by AT&T, Supplier
shall aggregate the amount of all purchases by AT&T and its Affiliates for
purposes of determining any such discounts and volumes. An Affiliate is solely
responsible for its own obligations, including all charges incurred in
connection with such an Order or transaction.


1.6.
Term of Agreement.

This Agreement shall be effective on the Effective Date and shall continue until
thirty (36) months, unless earlier terminated as set forth herein. Any Order in
effect on the date when this Agreement expires or is terminated shall continue
in effect until such Order either (i) expires by its own terms or (ii) is
separately terminated, prior to its own scheduled expiration, as provided in
this Agreement. The terms and conditions of this Agreement shall continue to
apply to such Order as if this Agreement were still in effect.


2.
Delivery, Performance, Acceptance and Availability

2.1.
Delivery of Services.

Supplier shall provide AT&T a written notice of completion after Delivery of
such Services.










Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C










2.2.
Notice of Acceptance.

Services performed by Supplier shall be deemed to be Accepted by AT&T when
Services are performed to AT&T’s satisfaction. Payments, including progress
payments, if any, shall not be construed as Acceptance of Services performed up
to the time of such payments. AT&T shall notify Supplier of any Services
considered to be unsatisfactory. Supplier shall, at no charge to AT&T, take
prompt action to correct such unsatisfactory Services. If such unsatisfactory
Services have not been corrected within a reasonable time (not to exceed [*]
([*]) working days from date of notification), AT&T may, in addition to all
other rights and remedies provided by law or this Agreement, terminate this
Agreement and/or any affected Order.


2.3.
Anticipated Delays.

If Supplier becomes aware of any event or circumstance that causes Supplier to
anticipate a reasonably certain delay in its performance of its obligations
beyond the Delivery Date, then Supplier shall immediately notify AT&T of the
event or circumstance and the length of the anticipated delay. If the events or
circumstances causing the anticipated delay are not attributable to any failure
of AT&T, then AT&T may terminate the Order without liability after receipt of
such notification. If the events or circumstances may be attributable to the
fault of AT&T, to any extent, and the notice required by this Section fails to
so attribute them, or if Supplier fails to give such notice, then such failure
bars any claim or defense of Supplier based on the fault of AT&T. If for any
reason AT&T does not terminate such Order after receipt of a notice under this
Section, then AT&T and Supplier shall negotiate in good faith to modify the
Order so as to extend the Delivery Date. If the Parties fail to reach agreement
on an extended Delivery Date after negotiating for a reasonable time, or if
Supplier fails to meet an extended Delivery Date, then AT&T may terminate the
Order immediately without liability.
3.
Invoicing and Payment



3.1.
Invoicing

Supplier shall render a correct invoice in duplicate promptly after completing
Delivery of all Services required by the Order. The invoice must specify in
detail, if applicable, (i) quantities of each ordered item, (ii) unit prices of
each ordered item, (iii) whether the item is taxable and the amount of tax per
item, (iv) item and commodity codes, (v) total amounts for each item, (vi) total
amount of applicable sales or use taxes, (vii) discounts, (viii) shipping
charges, if any, (ix) total amount due (xi) Agreement number, (xii) remit to
address, (xiii) Order number and (xiv) description of Services. AT&T shall
initiate payment to Supplier no later than [*] ([*]) days after receipt of an
accurate invoice after Acceptance (as determined under the Section entitled
“Delivery, Performance, Acceptance and Availability”); provided that if such
date is a non-business day, then AT&T may initiate payment to Supplier on the
following business day. Unless otherwise agreed, AT&T may provide payment by
Automatic Clearinghouse Association transfer. If AT&T disputes any invoice
rendered or amount paid, then AT&T shall so notify Supplier. The Parties shall
work in good faith to resolve invoicing and payment disputes expeditiously, and
AT&T is not obligated to make any payment against a disputed or incorrect
invoice until the dispute is resolved or the error corrected. Invoices received
by AT&T more than [*] ([*]) days after the Delivery of Services are untimely and
AT&T has no obligation to pay such invoices.




Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








If Supplier elects to participate in a Supplier Finance Program, the [*] ([*])
day period set forth above for payment of a Supplier invoice shall be extended
to [*] ([*]) days for all invoices submitted through the Supplier Finance
Program. If Supplier terminates or is terminated from participation in a
Supplier Finance Program or otherwise submits an invoice directly to AT&T, the
time for payment of invoices shall be [*] ([*]) days for invoices received
directly from Supplier.


Invoices for or including freight charges must be accompanied by legible copies
of prepaid freight bills, express receipts or bills of lading supporting the
invoice amounts. Such invoices must include (i) the carrier’s name, (ii) date of
shipment, (iii) number of pieces, (iv) weight, and (v) freight classification.


AT&T may deduct any setoff or recoupment claims that it or its Affiliates may
have against Supplier from amounts due or to become due to Supplier, whether
under this Agreement or otherwise. Supplier shall pay any amount due to AT&T or
its Affiliates that is not applied against the invoiced amounts within [*] ([*])
days after written demand by AT&T.


3.2.
Reimbursable Expenses.

AT&T is not responsible for any travel, meal or other business related expense
incurred by Supplier, whether or not incurred in its performance of its
obligations under this Agreement, unless reimbursement of expenses is expressly
authorized in this Agreement or an Order pursuant to this Agreement. If
reimbursement of expenses is so authorized, then to be reimbursable, each and
every such expense must comply with the requirements of AT&T’s Vendor Expense
Policy, a copy of which is located at
http://www.attsuppliers.com/downloads/Vendor_Expense_Policy.pdf. Supplier must
provide in a timely manner receipts and other documentation as required by the
Vendor Expense Policy and such additional documentation or information requested
by AT&T to substantiate expenses submitted by Supplier for reimbursement.


3.3.
Most Favored Customer.

Supplier represents and warrants that all prices, benefits, warranties and other
terms and conditions in this Agreement are and, during the term of this
Agreement, shall continue to be no less favorable to AT&T than those currently
being offered or that will be offered by Supplier to any of its similarly
situated customers. Supplier shall review and have an officer of its company
certify its compliance with this Section to AT&T semi-annually. This
certification shall be sent to AT&T’s addressee listed under the Section
entitled “Notices.”


3.4.
Taxes

a.
Supplier shall invoice AT&T the amount of any federal excise, state, and local
transaction taxes imposed upon the sale of Material and provision of Services
under this Agreement. All such taxes must be stated as separate items on a
timely invoice listing the taxing jurisdiction imposing the tax. Installation,
labor and other non-taxable charges must be separately stated. AT&T shall pay
such applicable taxes to Supplier that are stated on and at the time the
Material or Services invoice is submitted by Supplier. Supplier shall remit
taxes to the appropriate taxing authorities. Supplier shall honor tax exemption
certificates, and other appropriate documents, which AT&T may submit, pursuant
to relevant tax provisions of the taxing jurisdiction providing the exemption.

b.
Supplier shall pay any penalty, interest, additional tax, or other charge that
may be levied or assessed as a result of the delay or failure of Supplier, for
any reason, to pay any tax or file any return or information required by law,
rule or regulation or by this Agreement to be paid or filed by Supplier.



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








c.
Upon AT&T’s request, the Parties shall consult with respect to the basis and
rates upon which Supplier shall pay any taxes or fees for which AT&T is
obligated to reimburse Supplier under this Agreement. If AT&T determines that in
its opinion any such taxes or fees are not payable, or should be paid on a basis
less than the full price or at rates less than the full tax rate, AT&T shall
notify Supplier in writing of such determinations, Supplier shall make payment
in accordance with such determinations, and AT&T shall be responsible for such
determinations. If collection is sought by the taxing authority for a greater
amount of taxes than that so determined by AT&T, Supplier shall promptly notify
AT&T. If AT&T desires to contest such collection, AT&T shall promptly notify
Supplier. Supplier shall cooperate with AT&T in contesting such determination,
but AT&T shall be responsible and shall reimburse Supplier for any tax,
interest, or penalty in excess of AT&T’s determination.

d.
If AT&T determines that in its opinion it has paid Supplier for any taxes in
excess of the amount that AT&T is obligated to pay Supplier under this
Agreement, AT&T and Supplier shall consult in good faith to determine the
appropriate method(s) of recovery of such excess payments, which method(s) may
include, but is not limited to, (i) Supplier immediately refunding to AT&T such
excess payments, (ii) Supplier crediting any excess payments against tax amounts
or other payments due from AT&T if and to the extent Supplier can make
corresponding adjustments to its payments to the relevant tax authority, and
(iii) Supplier timely filing claims for refund and any other documents required
to recover any excess payments and Supplier promptly remitting to AT&T all such
refunds and interest received.

e.
If any taxing authority advises Supplier that it intends to audit Supplier with
respect to any taxes for which AT&T is obligated to reimburse Supplier under
this Agreement, Supplier shall (i) promptly so notify AT&T, (ii) afford AT&T an
opportunity to participate on an equal basis with Supplier in such audit with
respect to such taxes and (iii) keep AT&T fully informed as to the progress of
such audit. Each Party shall bear its own expenses with respect to any such
audit, and the responsibility for any additional tax, interest or penalty
resulting from such audit is to be determined in accordance with the applicable
provisions of this Taxes Section. Supplier’s failure to comply with the
notification requirements of this Taxes Section will relieve AT&T of its
responsibility to reimburse Supplier for taxes only if Supplier’s failure
materially prejudiced AT&T’s ability to contest imposition or assessment of
those taxes.

f.
In addition to its rights under Subsections c., d., and e. above with respect to
any tax or tax controversy covered by this Taxes Section, AT&T is entitled to
contest, pursuant to applicable law and tariffs, and at its own expense, any tax
previously invoiced that it is ultimately obligated to pay. AT&T is entitled to
the benefit of any refund or recovery of amounts that it has previously paid
resulting from such a contest. Supplier shall cooperate in any such contest, but
AT&T shall pay all costs and expenses incurred in obtaining a refund or credit
for AT&T.

g.
If either Party is audited by a taxing authority or other governmental entity in
connection with taxes under this Taxes Section, the other Party shall reasonably
cooperate with the Party being audited in order to respond to any audit
inquiries in an appropriate and timely manner, so that the audit and any
resulting controversy may be resolved expeditiously.

h.
AT&T and Supplier shall reasonably cooperate with each other with respect to any
tax planning to minimize taxes. The degree of cooperation contemplated by this
Section is to enable any resulting tax planning to be implemented and includes,
but is not limited to: (i) Supplier’s installing and loading all of the Software
licensed by AT&T, and retaining possession and ownership of all tangible
personal property, (ii) Supplier’s installing, loading and/or transferring the
Software at a location selected by AT&T, and (iii) Supplier’s Delivery of all of
the Software in electronic form.



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








i.
Supplier and any of its affiliates, as appropriate, receiving payments hereunder
shall provide AT&T with a valid United States Internal Revenue Service (“IRS”)
Form W-8BEN, W-8BEN-E, W-8ECI, W-8EXP, W-8IMY, or W-9 (or any successor form
prescribed by the IRS). AT&T may reduce any payment otherwise due Supplier in
connection with the sale of Material and provision of Services under this
Agreement by the amount of any tax imposed on Supplier that AT&T is required to
pay directly to a taxing or other governmental authority (“Withholding Tax”).
Alternatively, if applicable law permits, AT&T agrees that it will honor a valid
exemption certificate or other mandated document evidencing Supplier’s exemption
from payment of, or liability for, any Withholding Tax as authorized or required
by statute, regulation, administrative pronouncement, or other law of the
jurisdiction providing said exemption. AT&T shall provide Supplier with
documentation evidencing withholding within a reasonable period of time.



4.
Supplier Personnel and Provision of Services



4.1.
Employment and Management Matters.

Personnel provided by Supplier shall be considered solely the employees of
Supplier or its Subcontractors and not employees or agents of AT&T. Supplier has
and shall retain the right to exercise full control of and supervision over the
performance of the Services and full control over the employment, direction,
assignment, compensation, and discharge of all personnel performing the
Services. Supplier and its Subcontractors are and shall be solely responsible
for all matters relating to compensation and benefits for all personnel provided
by Supplier. Supplier shall ensure that all persons furnished by Supplier
conduct themselves in a professional manner and in accordance with all policies
provided by AT&T.


4.2.
Reporting Non Compliance and Data Breaches.

Supplier shall report to AT&T any noncompliance with terms and conditions of
this section immediately after discovery of such noncompliance. Such reports
shall include a detailed explanation of: (i) each known instance of
noncompliance; (ii) the steps that Supplier have taken or will take to remedy
such noncompliance; (iii) the schedule on which such remedial actions will be
taken; and (iv) steps that Supplier has taken or will take to prevent the
recurrence of any such noncompliance. Supplier must establish and maintain a
process whereby Supplier Covered Employees can report suspected or known
breaches of Personal Information or CPNI. Supplier shall report to AT&T any
known or suspected breaches of Personal Information or CPNI involving the
Supplier or Supplier’s Employees or Subcontractors, if any, immediately after
discovery of any such breach. Reports to AT&T shall be made to (a) AT&T’s Asset
Protection by telephone at 800-807-4205 from within the US and at 1-908-658-0380
from elsewhere, and (b) Supplier’s contact within AT&T for Service-related
issues.


4.3.
Replacement of Personnel.

If AT&T requests that Supplier or its Subcontractor remove any person provided
by Supplier or its Subcontractor from AT&T’s account for any reason, then
Supplier shall immediately comply with such request. Supplier shall, at no
additional costs to AT&T, provide a qualified replacement.


4.4.
Access to AT&T Premises.

When appropriate, Customer Service Representatives shall have reasonable access
to AT&T’s premises during normal business hours, and at such other times as may
be agreed upon by the Parties, to enable Supplier to perform its obligations
under this Agreement. Supplier shall coordinate such access with


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








AT&T. Where required by governmental regulations, Supplier shall submit
satisfactory clearance from the U.S. Department of Defense and/or other federal,
state or local authorities.


Supplier shall ensure that Customer Service Representatives, while on or off
AT&T’s premises, (i) protect AT&T’s materials, buildings and structures, (ii)
perform Services which do not interfere with AT&T’s business operations, and
(iii) perform such Services with care and due regard for the safety, convenience
and protection of AT&T, its employees, and property.


AT&T may require Customer Service Representatives to exhibit AT&T-issued
identification credentials, to gain access to AT&T’s premises for the
performance of Services. Customer Service Representatives shall also exhibit
their company’s photo identification, if any. If, for any reason, any Customer
Service Representative is no longer performing Services, then Supplier shall
immediately inform AT&T and promptly return any AT&T-issued identification
credentials.


4.5.
Entry on AT&T Property - Short Form.

To the extent Supplier enters AT&T’s premises, Supplier shall be responsible for
inspecting the Services site for visually obvious unsafe conditions and taking
the necessary safety precautions for protection of Supplier, its employees, and
its Customer Service Representatives and ensuring a safe place for performance
of the Services.


4.6.
Background Checks.

Subject to applicable Law, Supplier shall:


a.
make all reasonable efforts, including checking the background, and verifying
the personal information to determine all information necessary to verify
whether any Supplier employee, contractor or subcontractor and any employee or
agent of any Supplier contractor or subcontractor (each a “Supplier Person”)
whom Supplier proposes to have perform any Service that permits Physical Entry
or virtual or other access to AT&T’s or its customers’ systems, networks, or
Information ( “Access”) at any time during the term:



i.
has been convicted of any felony, or has been convicted of any misdemeanor
involving violence, sexual misconduct, theft or computer crimes, fraud or
financial crimes, drug distribution, or crimes involving unlawful possession or
use of a dangerous weapon (“Conviction”) or



ii.
is identified on any government registry as a sex offender (“Sex Offender
Status”); and



b.
in addition to the requirements of Subsection (i) above, perform a Drug Screen
on any Supplier Person whom Supplier proposes to have access to Customer
Information, Systems, or Physical Entry onto AT&T’s or its customers’ premises
and not permit any such Supplier Person presenting a positive Drug Screen to
have access to Customer Information, Systems, or Physical Entry onto AT&T’s or
AT&T’s customers’ premises.



Supplier shall comply with the obligations of Subsection (i) above through the
use of a third party service which shall perform a review of applicable records
for those counties, states, and federal court districts in which a proposed
Supplier Person has identified as having resided, worked, or attended school in
the previous [*] ([*]) years, unless a shorter period is required by any Laws.




Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








It is Supplier’s sole and exclusive responsibility to determine whether a
Supplier Person’s Conviction or Sex Offender Status has a reasonable
relationship to the individual’s fitness or trustworthiness to perform the
Service, subject to applicable Laws on the consideration of criminal convictions
in making employment decisions and whether such Supplier Person should be
permitted Access, unless an exception is granted by AT&T in writing.


Supplier represents and warrants to AT&T that, to the best of its knowledge, no
Supplier Person has (i) falsified any of his or her Identification Credentials,
or (ii) failed to disclose any material information in the hiring process
relevant to the performance of any Service. Supplier shall not permit any
Supplier Person who has falsified such Identification Credentials or failed to
disclose such information to perform any Service that permits Access.


4.7.
Affordable Care Act.

For purposes of the Affordable Care Act (ACA), and in particular for purposes of
Section 4980H of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder, with respect to each individual provided by Supplier to
work on AT&T project(s) for at least thirty (30) hours per week for at least
ninety (90) days, whether consecutive , Supplier represents and warrants that it
or one of its Subcontractors is the common law employer of such individual and
shall be responsible for either providing healthcare coverage as required by ACA
(to the extent applicable) or for paying any Section 4980H assessable payments
that may be required for failure to provide to such individual:


a.
health care coverage, or

b.
affordable healthcare coverage,



In no event, will AT&T be considered to be the common law employer of such
individual for purposes of the ACA. Supplier is required to maintain for a
period of ten (10) years Information to show compliance with ACA notwithstanding
any other provision to the contrary.


4.8.
Use of Subcontractors.

Supplier shall not subcontract any of its responsibilities without AT&T’s prior
written approval, which may be withheld in AT&T’s sole discretion. Where a
portion of the Services is subcontracted, Supplier remains fully responsible for
performance thereof and shall be responsible to AT&T for the acts and omissions
of any subcontractor. If any part of Supplier’s Services is dependent upon
Services performed by others or subcontracted consistent with the terms herein,
Supplier shall inspect and promptly report to AT&T any defect that renders such
other Services unsuitable for Supplier’s proper performance. Supplier’s silence
shall constitute approval of such other Services as fit, proper and suitable for
Supplier’s performance of its Services. Prior to entering into a subcontract
with a Subcontractor, including any changes to the use of a Subcontractor, for
the performance of all or any part of Supplier’s obligations under this
Agreement, Supplier shall give AT&T reasonable prior notice specifying the
components of the Services affected, complete description of the activities to
be performed, the identity, location, and qualifications of the proposed
Subcontractor and the reasons for subcontracting the Services in question. AT&T
shall also have the right during the Term of this Agreement to revoke its prior
approval of a Subcontractor and direct Supplier to replace such Subcontractor as
soon as possible at no additional cost to AT&T; provided, however, that AT&T
shall discuss AT&T’s concerns regarding the Subcontractor with Supplier prior to
such revocation and shall otherwise exercise its right to revocation in a manner
that provides Supplier a reasonable opportunity to mitigate potential negative
impacts on the Services resulting from AT&T’s revocation and Supplier’
replacement of the Subcontractor. Provided, further, that notwithstanding the
foregoing proviso, at any time, if AT&T


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








reasonably believes a Subcontractor will create legal liability to AT&T or an
eligible recipient, AT&T may immediately revoke its prior approval of the
Subcontractor and Supplier shall, upon AT&T’s request, replace (or cause to be
replaced) as promptly as possible such Subcontractor with a replacement
Subcontractor of suitable ability and qualifications, without cost to AT&T.
Supplier may, subject to AT&T’s prior consent, which shall not be unreasonably
withheld, update an approved Subcontractor, as listed herewith, in accordance
with this Section. Supplier shall be AT&T’s sole point of contact regarding the
Services, including with respect to payment to Subcontractors. Nothing in this
Agreement shall create any contractual obligation or other liability of AT&T to
any Subcontractor or its employees. The Supplier shall bind every Subcontractor
to the terms of this Agreement and, specifically, to compliance with the
Insurance Section of this Agreement.








4.9.
Offshore Services Permitted Under Specified Conditions.

a.
Supplier shall not perform any Services under this Agreement, nor allow such
performance by any Supplier affiliate or Subcontractor (hereinafter Supplier,
its affiliates and Subcontractors are collectively referred to as “Supplier
Entity” or “Supplier Entities”), at a location outside the United States
(“Offshore Location”) for the purpose of providing Services under this Agreement
in the United States unless AT&T consents to such Services to be performed by a
Supplier Entity at such Offshore Location. In the event of such consent, the
physical location where the Services are to be performed; the Services to be
performed at such location; and the identity of the Supplier Entity performing
such Services, shall be specifically set forth in Appendix K - Offshore Work.
Prior to making any additions or deletions to the physical locations, the
Services to be performed at such location, or the Supplier Entities performing
Services at an Offshore Location, AT&T must consent to the proposed change and
the Parties shall amend Appendix K accordingly. A change in the location where a
Service is performed from one Offshore Location to another AT&T approved
Offshore Location shall not require an amendment to Appendix K. The requirements
of this Section shall be in addition to the Sections entitled, Assignment and
Delegation, and Work Done by Others.



b.
AT&T shall have the right to withdraw its consent to the performance of Services
at an Offshore Location by a Supplier Entity at any time in AT&T’s sole
discretion if (i) there has been a breach of the terms of this Agreement with
respect to an Offshore Location, (ii) a violation of any laws or regulations
with respect to the Services performed at such Offshore Location, or (iii) the
continued performance of Services at said Offshore Location constitutes a risk
to AT&T’s financial or security interests or could reasonably damage AT&T’s
reputation, in which event Supplier shall continue to perform such Services at a
location within the United States, or at another approved Offshore Location, and
the Parties shall amend Appendix K accordingly.



c.
Supplier’s compliance with this Section, and all Services performed in Offshore
Locations with AT&T’s consent, shall be subject to the Section entitled Records
and Audit. Supplier shall provide, and shall ensure all Supplier Entities
provide, physical access to, AT&T, at no cost, to inspect all Offshore
Locations.



d.
Prior to interconnecting with, or otherwise accessing the AT&T internal company
network, or doing any other Services at an Offshore Location, Supplier must be
in compliance with all AT&T requirements for such interconnection, access or
other Services.



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C










e.
Any Services under this Agreement performed by a Supplier Entity in an Offshore
Location without AT&T’s prior consent in accordance with this Section shall be a
breach of this Agreement and, in addition to any other legal rights or remedies
available to AT&T in law or in equity, AT&T may immediately Cancel this
Agreement without cost, liability or penalty to AT&T other than for payment for
Services rendered.



f.
When AT&T has granted consent for Services to be performed in an Offshore
Location, Supplier shall remain fully responsible for compliance with any
applicable foreign, federal, state or local law for such Services regardless of
whether the Service is being performed by a Supplier Entity. Nothing contained
within this Agreement is intended to extend, nor does it extend, any rights or
benefits to Subcontractor, and no third party beneficiary right is intended or
granted to any third party hereby



g.
Supplier shall advise AT&T as early as possible prior to any change of Control
of any of the Supplier Entities. AT&T may, but shall not be obligated to, Cancel
all or part of the Agreement or applicable Order, at AT&T’s option, if, without
prior consent of AT&T, through merger or acquisition or other means, there is a
change in the Control of any of the Supplier Entities performing the Services at
the Offshore Location(s). “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies by one person or entity or a group of persons or entities acting in
concert; provided, however, that the legal or beneficial ownership, directly or
indirectly, by persons or entities, including governmental entities, acting
alone or in concert, of more than thirty percent (30%) of the voting stock for
the election of directors of a party shall always be deemed Control.



5.
Intellectual Property Matters



5.1.
Ownership of Paid-For Development, Use and Reservation of Rights.

a.     Certain Definitions.


(i).     “Items” shall mean any or all inventions, discoveries, ideas (whether
patentable or not), and all works and materials, including products, devices,
computer programs, source codes, designs, files, specifications, texts,
drawings, processes, data, Information, or other information or documentation in
preliminary or final form, and all Intellectual Property Rights in or to any of
the foregoing.


(ii).    “Excluded Materials” shall mean: (1) Supplier’s Pre-Existing Materials,
(2) Supplier’s Independently Developed Materials, and (3) Supplier’s Mere
Reconfigurations.


(iii).     “Supplier’s Pre-Existing Materials” shall mean those Items owned by
Supplier to the extent and in the form that they both existed prior to the date
Supplier began any work under this Agreement and were created without any use of
any AT&T Items. Supplier’s Pre-Existing Materials shall not, however, include
Paid-For Enhancements thereto.


(iv).     “Supplier’s Independently Developed Materials” shall mean those Items
that have been developed by Supplier, or on Supplier‘s behalf, both (1) without
use of any AT&T Items, and (2) independently of any work performed under any
Paid-For Development Agreements.




Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








(v).     “Supplier’s Mere Reconfigurations” means those specific
reconfigurations of Supplier’s pre-existing software performed by Supplier, or
on Supplier’s behalf, but only to the extent that such reconfiguration is an
alteration to such software which is strictly required to permit Supplier‘s
software to function on AT&T’s network or service platform. In no event shall
Supplier’s Mere Reconfigurations include enhancements, modifications,
Information, or updates that are not contained in Supplier’s Pre-Existing
Materials and that add any features, functionality, or capabilities.


b.    Ownership and Use of Rights and Items. AT&T shall be the exclusive owner
of all right, title, and interest in and to all Paid-For Development (defined
below), including all Intellectual Property Rights therein and thereto. Supplier
shall assign or have assigned to AT&T and hereby assigns to AT&T all
Intellectual Property Rights in and to the Paid-For Development. “Paid-For
Development” shall mean any and all Items to the extent produced or developed by
or on behalf of Supplier or its employees, agents, or direct or indirect
contractors or suppliers (and whether completed or in-progress), or forming part
of any deliverable, pursuant to this Agreement (including under any statement of
work, exhibit, order or other document under, subordinate to, or referencing
this Agreement) (collectively “Paid-For Development Agreements”) (i) for the
development of which AT&T has been charged monies in one or more of the Paid-For
Development Agreements (“Development Fees”) or (ii) which are Customer
Information and/or AT&T Derived Information created, conceived of, or developed
by or as a result of activities performed by or on behalf of Supplier for AT&T.
Payment of standard license fees or standard maintenance and support fees shall
not be deemed payment of Development Fees under this Subsection. Paid-For
Development shall always exclude all Excluded Materials, but shall include any
modifications, alterations or updates of any Excluded Materials (“Enhancements”)
that otherwise fall within the definition of Paid-For Development (“Paid-For
Enhancements”). AT&T’s ownership of Paid-For Enhancements shall be subject to
Supplier’s underlying rights and ownership in Supplier’s Excluded Materials.


c.    License Grant to Excluded Materials. If and to the extent that Supplier
embeds any Excluded Materials in the Paid-For Development, then Supplier hereby
grants and promises to grant and have granted to AT&T and its Affiliates a
royalty-free, nonexclusive, sublicensable, assignable, transferable,
irrevocable, perpetual, world-wide license in and to the Excluded Materials and
any applicable Intellectual Property Rights of Supplier to use, copy, modify,
distribute, display, perform, import, make, sell, offer to sell, and exploit
(and have others do any of the foregoing on or for AT&T’s or any of its
customers’ behalf or benefit) the Excluded Materials but only as embedded in the
Paid-For Development by Supplier.


d.    Further Acts and Obligations. Supplier shall take or secure such action
(including the execution, acknowledgment, delivery and assistance in preparation
of documents or the giving of testimony) as may be reasonably requested by AT&T
to evidence, transfer, perfect, vest or confirm AT&T’s right, title and interest
in any Paid-For Development. Supplier shall, in all events and without the need
of AT&T’s request, secure all Intellectual Property Rights in any Paid-For
Development (and any licenses specified above in any Excluded Materials) from
each employee, agent, Subcontractor or sub-supplier of Supplier who has or will
have any rights in the Paid-For Development or Excluded Materials.


e.    License Grant to Customer Information and AT&T Derived Information. If and
to the extent that Supplier needs to access, use, and copy Customer Information
or AT&T Derived Information, then AT&T hereby grants and promises to grant and
have granted to Supplier a license to access, use and copy such Customer
Information or AT&T Derived Information, with no right to grant sublicenses,


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








solely for the performance of Supplier’s obligations during the term of this
Agreement and solely in compliance with AT&T’s privacy policies, including the
obligations relating to Customer Information set forth at
http://www.att.com/gen/privacy-policy?pid=2506. For the avoidance of doubt,
Supplier shall not create or develop Customer Information or AT&T Derived
Information after the expiration or termination of this Agreement.


f.    Reservation of Rights and Limited License. Notwithstanding any other
provision in this Agreement, AT&T is not transferring or granting to Supplier
any right, title, or interest in or to (or granting to Supplier any license or
other permissions in or to) any or all: (i) Items created by or on behalf of
AT&T or directly or indirectly provided to Supplier (in any form, including
verbally) by or on behalf of AT&T or its third party providers (“AT&T Provided
Items”), (ii) Paid-For Development or (iii) Intellectual Property Rights,
including any Intellectual Property Rights in or to any AT&T Provided Items or
Paid-For Development. The sole exception to the foregoing reservation of rights
is that AT&T hereby grants Supplier a limited, nonexclusive, non-transferable
license (that shall automatically terminate upon the termination or expiration
of this Agreement), under any rights owned by AT&T, to use the AT&T Provided
Items and Paid-For Development solely as instructed by AT&T and to the extent
necessary for Supplier to perform its obligations under this Agreement, subject
further to the terms and conditions of this Agreement. In no way expanding the
foregoing license, said license in no manner permits Supplier to (and Supplier
hereby promises not to without the explicit prior written and signed consent of
AT&T Intellectual Property, Inc. (“ATTIPI Consent”)) make use of any AT&T
Provided Items, Paid-For Development or AT&T Intellectual Property Rights either
for the benefit of any third party or other than as instructed in writing by
AT&T. (AT&T may be willing, in its sole discretion, to grant ATTIPI Consent in
exchange for appropriate additional compensation). Paid-For Development and AT&T
Provided Items shall constitute AT&T Information under this Agreement.


5.2.
Publicity.

Supplier shall not use (a) AT&T’s or its Affiliates’ names, trademarks, service
marks, designs, logos or symbols or (b) any language or pictures which could in
AT&T’s judgment imply endorsement by AT&T, its Affiliates or any of its or their
employees.


6.
Compliance



6.1.
Compliance with Laws.

Supplier and each of its Customer Service Representatives, contractors and
subcontractors, shall comply with all Laws (including all statutes, ordinances,
regulations, orders and codes, whether specifically mentioned elsewhere in this
Agreement or not) attendant upon Supplier’s performance under this Agreement and
AT&T’s or its customers’ utilization of the Services. Supplier Services, in
every jurisdiction where Supplier performs or AT&T receives the Services shall
procure all approvals, bonds, certificates, insurance, inspections, licenses,
and permits that such Laws require for the performance of this Agreement.
Further Supplier shall create and maintain any necessary records, provide any
certificate, affidavit or other information or documentation requested or as
otherwise required by AT&T: (a) to show compliance by Supplier and its
Subcontractors with Laws, (b) to comply or otherwise establish AT&T’s compliance
with Laws or (c) to allow AT&T to timely respond to any complaints, filings, or
other proceedings.




Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








If ever any such laws, tariffs, rules, and orders should purport to regulate the
conduct of AT&T when AT&T performs such Services on its own behalf, but not
purport to regulate the conduct of Supplier as an independent contractor
providing such Services, Supplier shall nevertheless comply with such laws,
tariffs, rules, and orders as though it were subject to the same obligations as
AT&T.


6.2.
AT&T Supplier Information Security Requirements (SISR).

Supplier shall comply with AT&T’s Supplier Information Security Requirements
(the “SISR”) available at: http://www.attsuppliers.com/misc/ATT_SISR_Appx.pdf.
Supplier shall further comply with the terms and conditions of the SISR, as may
be changed from time-to-time by AT&T. Supplier shall cooperate fully with AT&T,
including by completing checklists or similar documentation, to ensure that
Customer Information, AT&T Derived Information, Software and/or computer systems
Supplier develops, designs, supports and/or uses under this Agreement comply
with the standards and requirements set forth in the SISR.
.
6.3.
Notice of Investigations.

Supplier shall promptly notify AT&T of any of the following which is connected
with any Services: (a) any investigation, indictment, material lawsuit, or
administrative or other proceeding, or (b) the revocation of any license, permit
or other document issued to Supplier by any governmental authority.






6.4.
Supplier Citizenship and Sustainability.

Supplier shall conduct business with an abiding respect for corporate
citizenship, sustainability, and human rights (“Citizenship and
Sustainability”). To the extent that Supplier has an existing Citizenship and
Sustainability program, it shall be no less stringent than AT&T’s Principles of
Conduct for Suppliers available at:
http://www.attsuppliers.com/misc/SupplierSustainabilityPrinciples .pdf and the
AT&T Human Rights in Communication Policy available at: http://www.att.com/
Common/about_us/downloads/Human_Rights_Communications_Policy.pdf (“AT&T
Citizenship and Sustainability Policies”). In the event that Supplier does not
have a Citizenship and Sustainability program, or such program does not address
all areas addressed in the AT&T Citizenship and Sustainability Policies,
Supplier shall conduct its business operations in a manner consistent with the
AT&T Citizenship and Sustainability Policies.


Upon AT&T’s request, Supplier shall provide to AT&T such information, reports,
or survey responses as AT&T deems necessary to periodically monitor Supplier’s
business operations in the context of Citizenship and Sustainability. Supplier
shall respond to such requests within reasonable timelines as set forth by AT&T.


6.5.
Utilization of Minority, Women, and Disabled Veteran Owned Business Enterprises.

Supplier shall submit annual participation plans in the form set forth at
http://www.attsuppliers.com no later than the Effective Date and by December 31
of each calendar year thereafter, establishing Supplier’s goals for the upcoming
reporting period for participation by minority owned business enterprises
(“MBE”), women owned business enterprises (“WBE”) and disabled veteran business
enterprises (“DVBE”), with “participation” expressed as a percentage of
aggregate estimated annual purchases by AT&T for the reporting period.


By the tenth day following the close of each calendar month, Supplier shall, in
a format and manner acceptable to AT&T, report actual results of its efforts to
meet the goals set forth in the applicable


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








participation plan during the preceding calendar month. When reporting results,
Supplier shall count only expenditures with entities that are certified as MBE,
WBE, or DVBE firms by third party certifying agencies recognized by AT&T, as
listed on http://www.attsuppliers.com.


6.6.
Quality Assurance

a.
Supplier shall use and document quality assurance and quality control processes
sufficient to meet its obligations under this Agreement and Orders. Supplier
shall provide copies of its processes upon AT&T request.



b.
Supplier shall monitor Customer Service Representatives for compliance with the
standards set forth in this Agreement and an Order.



c.
Supplier shall provide adequate and timely monitoring, coaching, and feedback to
each Customer Service Representative to ensure that Supplier Services meets the
performance criteria contained in this Agreement and any Order. The adequacy and
timing of Supplier’s monitoring, coaching and feedback shall be at Supplier’s
discretion.



d.
If Supplier or any of its Supplier Facilities is not meeting the performance
standards contained in this Agreement or any Order, Supplier shall immediately
investigate the situation, take any internal management action that is necessary
to meet the applicable standards, and contact the AT&T Vendor Manager to discuss
the issue. Supplier shall provide AT&T with a copy of any documentation that is
reasonably related to the missed performance standards upon request. Supplier
shall collect and submit data to AT&T related to Supplier’s performance in the
format and according to the timeline contained in each Order. All such reports
or data shall be accurate, complete, and timely.



e.
Supplier shall record Customer calls and capture screenshots, which may include
chat and e-mails, if and as outlined in an Order. Call recordings and screen
captures are and shall remain AT&T confidential Information. Supplier shall not
use, excerpt, summarize, or disseminate such calls in any manner without the
prior written consent of AT&T.



f.
Supplier shall provide AT&T or its designated third party, pursuant to
applicable law, with access to Supplier’s recorded calls, which may include chat
and e-mails, handled at Supplier Facilities in support of this Agreement without
the intervention of Supplier’s personnel.



g.
Supplier shall provide a list to AT&T within [*] ([*]) minutes or less when
requested by AT&T of IDs and locations of Customer Service Representatives who
are currently logged into Supplier's systems. Supplier shall provide such list
via secured web access or via access to Supplier’s workforce management system.



h.
Supplier shall ensure that Customer Service Representatives are aware that from
time to time their work may be observed or recorded without their knowledge by
Supplier or a designated third party, however, Supplier shall not provide
specific advance notice to Customer Service Representative when such
observations and/or recordings are to occur. Supplier shall make the necessary
system and process changes at no cost to AT&T or its designated third party, to
comply with the requirements set forth in this Section.





Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








i.
Notwithstanding any other provision of the Agreement, AT&T may use a third party
to exercise any right or perform any obligation AT&T may have under this
Section.





7.
Warranties

7.1.
Warranties Subject to Warranty Period.

For the duration of the Warranty Period:


a. Supplier warrants that Services provided hereunder are performed in a
first-class, professional manner, in strict compliance with the Specifications,
and with the care, skill and diligence, and in accordance with industry
standards. If Supplier fails to meet applicable professional standards, Supplier
will, without additional compensation, promptly correct or revise any errors or
deficiencies in the Services furnished hereunder.


b.    Supplier warrants that the Services will not infringe any patent,
copyright, trademark, trade secret or other Intellectual Property Right. The
foregoing warranties are in addition to all other warranties, express, implied,
or statutory. Moreover, as of the Effective Date, Supplier warrants that no
third party claim has been made against Supplier that the Services provided
hereunder infringe upon such third party’s Intellectual Property Rights.


c.    Supplier warrants that the Services provided to AT&T hereunder do not
contain (i) any vulnerability, including any condition in the instructions of
the Software, whether consistent with its Specifications or not, that renders
any System susceptible to unauthorized access and use, or (ii) any harmful code,
including computer viruses, worms, trap doors, time bombs, undocumented
passwords, disabling code (which renders Services unusable until a patch or new
password is provided), or any similar mechanism or device; provided that
enabling keys provided by Supplier to ensure conformance to product licensing
restrictions shall be permitted so long as these enabling keys do not interfere
with the proper use of the Services at any time after initial installation.


7.2.
Warranties Not Subject to Warranty Period.

a.
Supplier warrants that there are no actions, suits, or proceedings, pending or
threatened, which will have a material adverse effect on Supplier’s ability to
fulfill its obligations under this Agreement.; and Supplier shall immediately
notify AT&T if, during the term of this Agreement when Supplier becomes aware of
any action, suit, or proceeding, pending or threatened, which may have a
material adverse effect on Supplier’s ability to fulfill the obligations under
this Agreement or any Order.



b.
Supplier warrants that no consent, approval or withholding of objection is
required from any entity, including any governmental authority, with respect to
the entering into or the performance of this Agreement or any Order.



c.
Supplier warrants that the Services shall not infringe any patent, copyright,
trademark, trade secret or other intellectual property right. Moreover, as of
the Effective Date, no third party claim has been alleged against Supplier that
any of the Services provided hereunder infringes upon such third party’s
intellectual property rights.





Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








d.
Supplier warrants that Supplier has all necessary skills, rights, financial
resources, and authority to enter into this Agreement and related Orders,
including the authority to provide or license the Services if Supplier does not
solely own all intellectual property rights in such Services.



e.
Notwithstanding anything to the contrary contained in the termination clause, in
the event the AT&T has reason to believe that a breach has occurred or may
occur, in addition to its rights and remedies under the law and this Agreement,
AT&T may withhold payments, until such time as it has received confirmation to
its satisfaction that no breach has occurred or will occur. AT&T shall not be
liable to the Supplier for any claim, losses or damages whatsoever related to
its decision to withhold payments under this provision.



7.3.
Other Warranties; Warranty Survival.

The foregoing warranties are in addition to all other warranties, express,
implied, or statutory. All warranties shall survive inspection, Acceptance,
payment and use.


8.
Confidentiality

8.1.
Information.

a.
In connection with this Agreement or an Order, including Supplier’s performance
of its obligations hereunder and AT&T’s receipt of Services, either Party may
find it beneficial to disclose to the other Party (which disclosure may include
permitting or enabling the other Party’s access to) certain of its Information.
For the purpose of this Section, (i) AT&T’s disclosure of Information to
Supplier includes any Information that Supplier creates, obtains, generates,
observes, collects, harvests, handles, stores, or accesses, in any way, in
connection with this Agreement or an Order and (ii) AT&T Derived Information
shall be treated as if it have been disclosed by AT&T to Supplier hereunder.
Information (in the case of AT&T, other than Customer Information and AT&T
Derived Information) of a disclosing Party shall be deemed to be confidential or
proprietary only if it is clearly marked or otherwise identified by the
disclosing Party as being confidential or proprietary, provided that if it is
orally or visually disclosed (including Information conveyed via email, text,
voice message or similar medium), then the disclosing Party shall designate it
as confidential or proprietary at the time of such disclosure. Notwithstanding
the foregoing, a disclosing Party shall not have any such obligation to so mark
or identify, or to so designate, Information that the disclosing Party discloses
to or is otherwise obtained by the other Party’s employees, contractors, or
representatives (1) who are located on the disclosing Party’s premises, (2) who
access the disclosing Party’s systems, customers, operations, infrastructure,
network or facilities, or (3) who otherwise obtain AT&T Information in
connection with this Agreement; any such Information so disclosed shall
automatically be deemed to be confidential and proprietary. Additionally, the
failure to mark or designate information as being confidential or proprietary
shall not waive the confidentiality where it is reasonably obvious, under the
circumstances surrounding disclosure, that the Information is confidential or
proprietary; any such Information so disclosed or obtained shall automatically
be deemed to be confidential and proprietary. For greater certainty, Information
provided by either Party to the other Party (or in the case of AT&T, Customer
Information or AT&T Derived Information possessed by Supplier) prior to the
Effective Date of this Agreement in connection with the subject matter hereof,
including any such Information provided under or protected by a separate
non-disclosure agreement (howsoever denominated) is also subject to the terms of
this Agreement. Other than Customer Information and AT&T Derived Information,
Supplier shall



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








not furnish to AT&T Information that includes, in any form, any of the
following: customer or employee personal information, credit card and credit
related information, health or financial information, and/or authentication
credentials.


b.
With respect to the Information of the disclosing Party, the receiving Party
shall: (i) hold all such Information in confidence with the same degree of care
with which it protects its own confidential or proprietary Information, but with
no less than reasonably prudent care, (ii) restrict disclosure of such
Information solely to its employees, contractors, and agents (and, in the case
of AT&T, also to its Affiliates’ employees, contractors, and agents) with a need
to know such Information, advise such persons of their confidentiality
obligations with respect thereto, and ensure that such persons are bound by
obligations of confidentiality reasonably comparable to those imposed in this
Agreement, (iii) use such Information only as needed to perform its obligations
(and, if AT&T is the receiving Party, to receive the benefits of the Services
provided) under this Agreement, (iv) except as necessary under the immediately
preceding Subpart (iii), not sell, assign, lease, license, copy, distribute, or
otherwise use or commercially exploit any such Information or allow anyone else
to sell, assign, lease, license, copy, distribute, or otherwise use or
commercially exploit such Information, and ensure that any and all copies bear
the same notices or legends, if any, as the originals, (v) promptly deliver
Customer Information and AT&T Derived Information to AT&T at no cost to AT&T,
and in the format, on the media and in the timing prescribed by AT&T (1) at any
time at AT&T’s request, and (2) unless otherwise instructed by AT&T, at the
expiration or sooner termination of this Agreement and the completion of any
requested termination assistance services, and (vi) upon the disclosing Party’s
request, promptly return, or destroy all or any requested portion of the
Information to the extent still retained by or on behalf of the receiving Party,
and provide written certification within [*] ([*]) business days to the
disclosing Party that such Information has been returned or destroyed, provided
that with respect to archival or back-up copies of Information that reside on
the receiving Party’s systems, the receiving Party shall be deemed to have
complied with its obligations under this Subpart (vi) if it makes reasonable
efforts to expunge from such systems, or to permanently render irretrievable,
such copies.



c.
Neither Party shall have any obligation to the other Party with respect to
Information which: (i) at the time of disclosure was already known to the
receiving Party free of any obligation to keep it confidential (as evidenced by
the receiving Party’s written records prepared prior to such disclosure), (ii)
is or becomes publicly known through no wrongful act of the receiving Party
(such obligations ceasing at the time such Information becomes publicly known),
(iii) is lawfully received from a third party, free of any obligation to keep it
confidential, (iv) is independently developed by the receiving Party or a third
party, as evidenced by the receiving Party’s written records, and where such
development occurred without any direct or indirect use of or access to the
Information received from the disclosing Party, or (v) the disclosing Party
consents in writing to be free of restriction.



d.
If a receiving Party is required to provide Information of a disclosing Party to
any court or government agency pursuant to a written court order, subpoena,
regulatory demand, request under the National Labor Relations Act (an “NLRA
Request”), or process of law, then the receiving Party must, unless prohibited
by applicable law, first provide the disclosing Party with prompt notice of such
requirement and reasonable cooperation to the disclosing Party should it seek
protective arrangements for the production of such Information. The receiving
Party shall



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








(i) take reasonable steps to limit any such provision of Information to the
specific Information required by such court or agency, and (ii) continue to
otherwise protect all Information disclosed in response to such order, subpoena,
regulation, NLRA Request, or process of law.


e.
A receiving Party’s obligations with respect to any particular Information of a
disclosing Party shall remain in effect, including after the expiration or
termination of this Agreement, until such time as it qualifies under one of the
exceptions set forth in Subsection (c) above. Notwithstanding anything to the
contrary herein, Customer Information and AT&T Derived Information shall remain
confidential indefinitely and shall never be disclosed or used without the prior
written approval of an authorized representative of AT&T.



f.
Notwithstanding anything to the contrary in this Agreement (including in this
Section), Supplier information related to installation, operation, repair, or
maintenance shall not be considered confidential or proprietary, and AT&T may
disclose any such information for purposes of installing, operating, repairing,
replacing, removing, and maintaining the Material.



g.
AT&T may use Information relating to Supplier performance to create resources
for evaluating Supplier’s performance relative to other suppliers supporting a
particular business unit or program and that, in such event:



1.
AT&T may share this Information with other firms supporting the business unit or
program;

2.
Disclosure of such Information by AT&T to other suppliers supporting the
business unit or program is not a breach of AT&T’s duty to protect Supplier
Information;

3.
In addition to use by AT&T and as provided above, such evaluative resources are
intended to provide Supplier with benchmarking information regarding its
performance relative to other firms supporting the business unit or program and
relative to AT&T’s expectations so that Supplier can assess any need for
improvement. Supplier shall not use any such evaluative resources for any other
purpose. In particular and without limitation, Supplier shall not use any
evaluative resources in any marketing, sales, or other efforts and all
Information related to the existence, rankings, performance, ranking, contents,
and criteria of all evaluative resources shall be disclosed only to individuals
within Supplier and, even then, shall only be disclosed to individuals who have
a bona fide need to know such Information.



h.
Supplier shall:

1.
Train its Customer Service Representatives regarding their obligations under the
law, the Agreement, and all Orders issued pursuant hereto;

2.
Monitor Customer Service Representatives actions, including their use of
websites, for compliance;

3.
Immediately notify AT&T Vendor Manager(s) in the event of any suspected or
actual activities of Customer Service Representatives that would or could
reasonably constitute a violation of the Law, the Agreement or an Order;

4.
Identify areas where Supplier’s processes, systems, and monitoring may be
vulnerable and take action to reduce the risk of unauthorized access, use, or
disclosure of any AT&T Information.



i.
If Supplier discovers or is notified that AT&T Information has been posted on an
unsecure website, Supplier shall remove or cause the removal such AT&T
Information within [*] ([*]) hours of such discovery or notification. Time is of
the essence for such removal. Supplier shall



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








credit AT&T’s account at the rate of [*] dollars ($[*]) per byte of AT&T
Information per each [*] ([*]) hour period that such AT&T Information remains
posted on each unsecure website after the [*] ([*]) hour period described above.
(Calculated as (Number of [*] hour period) x ($[*]/byte) x (number of bytes)).
Supplier’s failure to remove AT&T Information from any website by the end of the
[*] [*] ([*]) hour period shall operate as a waiver by Supplier of all forecast
guarantees under an Order for the then-current and all subsequent months of an
Order. In the event of such breach, AT&T may demand prompt return of all AT&T
Information previously provided to Supplier and may immediately terminate this
Agreement or the applicable Order. The provisions of this Section are in
addition to and not in lieu of all other remedies to which AT&T is entitled,
whether at law or in equity.


j.
Supplier acknowledges that AT&T has a duty to protect AT&T Information. If AT&T
determines in its sole and absolute discretion that Supplier or the Supplier
facility is inadequately protecting AT&T Information, AT&T shall have the right
to stop or reduce calls routed to Supplier or to the Facility. If such
determination results in AT&T not delivering the forecasted volume of Services
to Supplier or the Supplier facility, Supplier shall not be entitled to any
payment under the forecast guarantee provisions in the Order.



8.2.
Customer Information.



As between Supplier and AT&T, title to all Customer Information and customer
proprietary network information (“CPNI”) (as that term is defined in Section 222
of the Communications Act of 1934, 47 U.S.C. §222 (as amended, “Section 222”))
shall be in AT&T. Except as otherwise provided herein, no license or rights to
any Customer Information are granted to Supplier hereunder.


Supplier acknowledges that Customer Information received may be subject to
certain privacy laws and regulations and requirements, including requirements of
AT&T. Supplier shall consider Customer Information to be private, sensitive and
confidential. Accordingly, with respect to Customer Information, Supplier shall
comply with all applicable privacy laws and regulations and requirements,
including the CPNI restrictions contained in Section 222. Accordingly, Supplier
shall:


a.
not use any CPNI to market or otherwise sell products to AT&T’s customers,
except to the extent necessary for the performance of Services for AT&T or as
otherwise approved or authorized by AT&T in this Agreement or in writing;

b.
Make no disclosure of Customer Information to any party other than AT&T, except
to the extent necessary for the performance of Services for AT&T or except such
disclosure required under force of law; provided that Supplier shall provide
AT&T with notice immediately upon receipt of any legal request or demand by a
judicial, regulatory or other authority or third party to disclose or produce
Customer Information; Supplier shall furnish only that portion of the Customer
Information that is legally required to furnish and shall provide reasonable
cooperation to AT&T should AT&T exercise efforts to obtain a protective order or
other confidential treatment with respect to such Customer Information;

c.
not incorporate any Customer Information into any database other than in a
database maintained exclusively for the storage of AT&T’s Customer Information;

d.
not incorporate any data from any of Supplier’s other customers, including
Affiliates of AT&T, into AT&T’s customer database;



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








e.
make no use whatsoever of any Customer Information for any purpose except to
comply with the terms of this Agreement;

f.
make no sale, license or lease of Customer Information to any other party;

g.
restrict access to Customer Information to only those employees of Supplier that
require access to perform Services under this Agreement;

h.
prohibit and restrict access or use of Customer Information by any of Supplier’s
other customers, Supplier’s Affiliates, or third parties except as may be agreed
otherwise by AT&T;

i.
promptly return all Customer Information to AT&T upon expiration or termination
of this Agreement or applicable schedule or Order, unless expressly agreed or
instructed otherwise by AT&T; and

j.
immediately notify AT&T upon Supplier’s awareness of (1) any breach of the
above-referenced provisions, (2) any disclosure (inadvertent or otherwise) of
Customer Information to any third party not expressly permitted herein to
receive or have access to such Customer Information, or (3) a breach of, or
other security incident involving, Supplier’s systems or network that could
cause or permit access to Customer Information inconsistent with the
above-referenced provisions, and such notice shall include the details of the
breach, disclosure or security incident.



Supplier shall fully cooperate with AT&T in determining, as may be necessary or
appropriate, actions that need to be taken including the full scope of the
breach, disclosure or security incident, corrective steps to be taken by
Supplier, the nature and content of any customer notifications, law enforcement
involvement, or news/press/media contact etc., and Supplier shall not
communicate directly with any AT&T customer without AT&T’s consent, which such
consent shall not be unreasonably withheld.
9.
Limitation of Damages, Indemnities and Insurance

9.1.
Limitation of Damages.



Except with respect to claims based on indemnity obligations, infringement, and
breach of confidentiality obligations or breach of Compliance with Laws set
forth in this Agreement, in no event is either Party liable to the other Party
for any consequential or incidental damages, however caused, based on any theory
of liability.


9.2.
Indemnity.

a.
Except for Covered Losses which are provided for in the Section entitled
“Infringement,” Supplier shall indemnify, hold harmless, and defend AT&T and its
Affiliates, as well as their respective agents, distributors and customers,
individually or collectively, as the case may be, in accordance with this
Section, against any Loss arising from, or in connection with, or resulting
from, the Material or Services furnished by Supplier or Supplier acts or
omissions with respect to this Agreement or Employment Claims. Supplier duty to
indemnify, hold harmless, and defend against Loss extends to Loss that may be
caused or alleged to be caused in part by the negligence of AT&T and other
persons indemnified under this Agreement, to the fullest extent that such
indemnification is permitted by applicable Law.

b.
AT&T shall notify Supplier promptly of any Loss but such notice shall not be a
precondition of Supplier’s obligations under this Section, and any delay in such
notice shall not relieve Supplier of its obligations under this Section, except
if and only to the extent that Supplier can show that such delay actually and
materially prejudices Supplier.



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








c.
At the request of AT&T, Supplier shall conduct AT&T’s defense (employing counsel
reasonably acceptable to AT&T), at Supplier expense, against any Loss within the
scope of this Section. At its own option, AT&T may employ separate counsel,
including in-house counsel, to conduct AT&T’s defense against such a Loss. AT&T
and Supplier shall cooperate in the defense against any such Loss. Supplier may
control the defense and settlement of such a Loss, but if the settlement of a
Loss may have an adverse effect on AT&T, then Supplier shall not settle such
Loss without the consent of AT&T, and AT&T shall not unreasonably withhold or
delay its consent.

d.
AT&T has no duty to indemnify, hold harmless or defend Supplier against Loss
arising from or in connection with, resulting from, or relating to this
Agreement or the performance of any Party to this Agreement. Supplier shall have
no right of, nor shall Supplier bring, any claim or action for contribution, or
[*] against AT&T, its Affiliates, or their agents or employees, nor shall
Supplier implead any of them in any action brought by another and based on
injury to the person or death arising out or relating to Supplier performance
under this Agreement.

e.
Supplier waives any immunity from indemnification that Supplier may hold, by
virtue of Supplier compliance with its Workers’ compensation obligations in any
jurisdiction, even if such immunity arises under the constitution or statutes of
such jurisdiction (such as, for example, Section 35, Article II, of the Ohio
Constitution and Sections 4123.74 and 4123.741 of the Ohio Revised Code).



9.3.
Infringement.

a.    Definitions. For purposes of this Section: (i). “Indemnified Parties”
shall mean AT&T and its Affiliates, as well as their respective agents,
distributors, and customers, individually or collectively, as the case may be.
(ii).     “Loss” shall mean any liability, loss, claim, demand, suit, cause of
action, settlement payment, cost, expense, interest, award, judgment, damages
(including punitive and exemplary damages and increased damages for willful
infringement), liens, fines, fees, penalties, and Litigation Expense. (iii).
“Litigation Expense” means any court filing fee, court cost, arbitration fee,
and each other reasonable fee and cost of investigating or defending an
indemnified claim or asserting any claim for indemnification or defense under
this Agreement, including reasonable attorneys’ fees and other professionals’
fees, and disbursements. (iv).     “Provided Elements” shall mean any products,
hardware, software, interfaces, systems, content, services, processes, methods,
documents, materials, data or information, or any functionality therein,
provided to any Indemnified Party by or on behalf of Supplier (including by any
of Supplier’s sub-suppliers or distributors) pursuant to this Agreement
(including under any order, statement of work, exhibit, or other document under,
subordinate to, or referencing this Agreement).


b.    Obligations.
(i).    Supplier shall indemnify, hold harmless, and defend (which shall include
cooperating with AT&T as set forth below in the defense of) the Indemnified
Parties against any Loss resulting from, arising out of or relating to any
allegation, threat, demand, claim or lawsuit brought by any third party
(“Covered Claim”), regardless of whether such Covered Claim is meritorious, of:
1.    infringement (including direct, contributory and induced infringement) of
any patent, copyright, trademark, service mark, or other Intellectual Property
Right in connection with the Provided Elements, including any Covered Claim of
infringement based on: A.    making, repair, receipt, use, importing, sale or
disposal (and offers to do any of the foregoing) of Provided Elements (or having
others do any of the foregoing, in whole or in part, on behalf of or at the
direction of the Indemnified Parties), or B.    use of Provided Elements in


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








combination with products, hardware, software, interfaces, systems, content,
services, processes, methods, documents, materials, data or information not
furnished by Supplier, including use in the form of the making, having made or
using of an apparatus or system, or the making or practicing of a process or
method unless the function performed by the Provided Elements in such
combination is of a type that is neither normal nor reasonably anticipated for
such Provided Elements (a “Combination Claim”); 2.    misappropriation of any
trade secret, proprietary or non-public information in connection with the
Provided Elements; any and all such Loss referenced in this Subsection (b) (i)
being hereinafter referred to as a “Covered Loss.” (ii).    Insofar as
Supplier’s obligations under Subsection (b)(i) result from, arise out of, or
relate to a Covered Claim that is a Combination Claim, Supplier shall be liable
to pay only its Proportionate Share of the Covered Loss associated with such
Combination Claim. The “Proportionate Share” payable by Supplier shall be a
portion of the Covered Loss determined on an objectively fair and equitable
basis to be attributable to Supplier based on the relative materiality of the
role played by the applicable Provided Elements in the Combination Claim. If
Supplier believes AT&T’s assessment of Supplier’s Proportionate Share is not
fair and equitable, then Supplier’s Proportionate Share shall be determined,
insofar as possible, through good faith negotiation between the Parties;
provided, however, that a failure of the Parties to agree on Supplier’s
Proportionate Share shall not relieve Supplier of its obligations to pay its
Proportionate Share under this Section. Supplier shall make payments in
satisfaction of its Proportionate Share obligation whenever such payments become
due. (iii).    AT&T shall have sole control over the defense of (1) any
Combination Claim and (2) any other Covered Claim that involves Supplier and one
or more other suppliers of AT&T or its Affiliates ((1) and (2) being hereinafter
referred to separately and collectively as a “Compound Claim”). Supplier shall
cooperate in every reasonable way with AT&T to facilitate the defense and may,
at its option and at its own expense, participate with AT&T in the defense with
counsel of its own choosing. Where AT&T controls the defense under this
Subsection (b)(iii), AT&T shall make good faith efforts to enter into a
reasonable joint defense or common interest agreement with Supplier.
(iv).    Insofar as Supplier’s obligations under Subsection (b)(i) result from,
arise out of, or relate to other than a Compound Claim, Supplier may control the
defense of the Covered Claim provided that, promptly upon any of the Indemnified
Parties’ giving Supplier written notice of the Covered Claim, Supplier delivers
to AT&T a written, properly executed, unconditional, irrevocable, and binding
promise to fully indemnify and hold harmless the Indemnified Parties from and
against all Losses related to the Covered Claim as provided under this Section.
In the event that Supplier controls the defense of the Covered Claim, Supplier
shall retain as its lead counsel, subject to AT&T’s approval, one or more
competent attorneys from a nationally recognized law firm who have significant
experience in litigating intellectual property claims of the type at issue, and
the Indemnified Parties may, at their option and expense, participate with
Supplier in the defense of such Covered Claim. (v).    AT&T shall notify
Supplier promptly of any Covered Claim; provided, however, that any delay in
such notice shall not relieve Supplier of its obligations under this Section,
except insofar as Supplier can show that such delay actually and materially
prejudiced Supplier. (vi).    In no event shall Supplier settle, without AT&T’s
prior written consent, any Covered Claim, in whole or in part, in a manner that
would require any Indemnified Party to discontinue or materially modify its
products or services (or offerings thereof). In no event shall Supplier enter
into any agreement related to any Covered Claim or to the Intellectual Property
Rights asserted therein that discharges or mitigates Supplier’s liability to the
third-party claimant but fails to fully discharge all of AT&T’s liabilities as
to the Covered Loss.


c.    Continued Use of Provided Elements Upon Injunction.
Without in any manner limiting the foregoing indemnification, if, as a result of
a Covered Claim, (i) Indemnified Parties’ rights under this Agreement are
restricted or diminished, or (ii) an injunction,


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








exclusion order, or other order from a court, arbitrator or other competent
tribunal or governmental authority preventing or restricting the Indemnified
Parties’ use or enjoyment of the Provided Elements (“Adverse Judicial Order”) is
issued, imminent, or reasonably likely to be issued, then, in addition to its
other obligations set forth in this Section, Supplier, in any case at its sole
expense (or, in the case of a Combination Claim, at its fairly and equitably
apportioned expense) and at no loss, cost or damage to the Indemnified Parties
or their customers, shall use commercially reasonable efforts to obtain for the
Indemnified Parties the right to continue using or conducting other activities
with respect to the Provided Elements (or, in the case of a Combination Claim,
shall use commercially reasonable efforts, in cooperation as reasonably needed
with other interested parties, to obtain for the Indemnified Parties the right
to continue using or conducting other activities with respect to the Provided
Elements in the combination at issue); provided that if Supplier is unable to
obtain such right, then Supplier shall, after consulting with and obtaining the
written approval of the Indemnified Parties, provide modified or replacement
non-infringing Provided Elements that are (or, in the case of a Combination
Claim, shall use commercially reasonable efforts, in cooperation as reasonably
needed with other interested parties, to provide a modified or replacement
non-infringing combination, with the Provided Elements being modified or
replaced as needed therein, that is) equally suitable and functionally
equivalent while retaining the quality of the original Provided Elements and
complying fully with all the representations and warranties set forth in this
Agreement; provided further that if Supplier is unable in this way to provide
such modified or replacement non-infringing Provided Elements, then AT&T shall
have the right, at its option and without prejudice to any other rights or
remedies that AT&T has in contract, law or equity: (1) to terminate this
Agreement or relevant purchase or funding commitments hereunder, and/or (2) to
require Supplier, as applicable, to remove, accept return of, or discontinue the
provision of the Provided Elements, to refund to AT&T the purchase price thereof
or other monies paid therefor (subject, in the case of Provided Elements other
than services, to reduction based on the amount of depreciation or amortization
over the useful life of the Provided Elements at issue), and to reimburse AT&T
for any and all reasonable out-of-pocket expenses of removing, returning, or
discontinuing such Provided Elements.


d.    Elimination of Charges.
After AT&T ceases, as a result of actual or claimed infringement or
misappropriation, to exercise the rights granted under this Agreement with
respect to the Provided Elements, AT&T has no obligation to pay Supplier any
charges that would otherwise be due under this Agreement for such rights.


e.    Exceptions.
Supplier shall have no liability or obligation to any of the Indemnified Parties
for that portion of a Covered Loss which is based on (and only to the extent
such portion is based on): (i).    use of the Provided Elements by the
Indemnified Parties in a manner that constitutes a breach of this Agreement; or
(ii).    an unauthorized modification of the Provided Elements by an Indemnified
Party; or (iii).    Supplier’s contractually required conformance to the
Indemnified Party’s written specifications, unless any one or more of the
following is true: 1.    there was a technically feasible non-infringing means
of complying with those specifications; or 2.    the relevant specifications are
designed to bring the Provided Elements into compliance with, or have the
Provided Elements conform to, an industry standard; or 3.    the Provided
Elements are or have been provided by or on behalf of Supplier to any third
party at any time; or 4.    the Provided Elements are or have been available on
the open market (i.e., provided or offered for general availability to all
interested customers by a third party other than the third party who brought the
Covered Claim against the Indemnified Parties) at any time; or 5.    the


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








relevant specifications for the Provided Elements are of Supplier’s (or one or
more of its sub-suppliers’) origin, design, or selection.


f.    OTHER LIMITATIONS OF LIABILITY NOT APPLICABLE.
NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE CONTRARY (AND
WHETHER OR NOT SUCH A PROVISION CONTAINS LANGUAGE TO THE EFFECT THAT THE
PROVISION TAKES PRECEDENCE OVER OTHER PROVISIONS CONTRARY TO IT), WHETHER
EXPRESS OR IMPLIED, NONE OF THE LIMITATIONS OF LIABILITY (INCLUDING ANY
LIMITATIONS REGARDING TYPES OF OR AMOUNTS OF DAMAGES OR LIABILITIES) CONTAINED
ANYWHERE IN THIS AGREEMENT WILL APPLY TO SUPPLIER ’S OBLIGATIONS UNDER THIS
SECTION.


g.    No AT&T Obligations.
Notwithstanding any provision to the contrary in this Agreement, AT&T shall have
no obligation to indemnify, defend, or hold harmless Supplier for any Loss
resulting from, arising out of or relating to any allegation, threat, demand,
claim or lawsuit brought by any third party in connection with any intellectual
property right or other proprietary right held or asserted by such third party.




9.4.
Insurance.



With respect to Supplier’s performance under this Agreement, and in addition to
Supplier’s obligation to indemnify, Supplier shall at its sole cost and expense:


(i).    maintain the insurance coverages and limits required by this Section and
any additional insurance and/or bonds required by Laws: 1.    at all times
during the term of this Agreement and until completion of all Services
associated with this Agreement, whichever is later; and 2.    with respect to
any coverage maintained in a “claims-made” policy, for [*] ([*]) years following
the term of this Agreement or completion of all Services associated with this
Agreement, whichever is later. If a “claims-made” policy is maintained, the
retroactive date must precede the commencement of Services under this Agreement;


(ii).    to the extent that any Subcontractor is not covered by Supplier’s
insurance coverages pursuant to this Section, require each Subcontractor who may
perform work under this Agreement or enter upon the work site to maintain
coverages, requirements, and limits at least as broad as those listed in this
Section from the time when the Subcontractor begins work, throughout the term of
the Subcontractor’s work and, with respect to any coverage maintained on a
“claims-made” policy, for [*] ([*]) years thereafter;


(iii).    procure the required insurance from an insurance company eligible to
do business in the state or states where work is performed and having and
maintaining a Financial Strength Rating of “A-” or better and a Financial Size
Category of “VII” or better, as rated in the A.M. Best Key Rating Guide for
Property and Casualty Insurance Companies, except that, in the case of Workers’
Compensation insurance, Supplier may procure insurance from the state fund of
the state where work is to be performed; and (iv). provide to AT&T’s third party
administrator certificates of insurance stating the types of insurance and
policy limits. Supplier shall provide or have the issuing insurance company
provide at least [*] ([*]) days advance written notice of cancellation,
non-renewal, or reduction in insurance coverage, terms, or limits. Without
limitation to Supplier’s obligation to obtain and maintain


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








the insurance coverages described herein, Supplier shall deliver such
certificates: 1. no later than the earlier of (A) [*] ([*]) days following the
Effective Date of this Agreement or (B) the commencement of any Services; 2.
prior to expiration of any insurance policy required in this Section; and 3.for
any coverage maintained on a “claims-made” policy, for [*] ([*]) years following
the term of this Agreement or completion of all Services associated with this
Agreement, whichever is later.


The Parties agree that: (i).the failure of AT&T to demand such certificate of
insurance or failure of AT&T to identify a deficiency shall not be construed as
a waiver of Supplier’s obligation to maintain the insurance required under this
Agreement; (ii). the insurance required under this Agreement does not represent
that coverage and limits will necessarily be adequate to protect Supplier, nor
shall it be deemed as a limitation on Supplier’s liability to AT&T in this
Agreement; (iii).Supplier may meet the required insurance coverages and limits
with any combination of primary and Umbrella/Excess liability insurance; and
(iv). Supplier is responsible for any deductible or self-insured retention.




The insurance coverage required by this Section includes:


(i).    Workers’ Compensation insurance with benefits afforded under the laws of
any state in which the work is to be performed and Employers Liability insurance
with limits of at least:
$[*] for Bodily Injury - each accident
$[*] for Bodily Injury by disease - policy limits
$[*] for Bodily Injury by disease - each employee
[*] In states where Workers’ Compensation insurance is a monopolistic state-run
system, Supplier shall add Stop Gap Employers Liability with limits not less
than $[*] each accident or disease.


(ii).    Commercial General Liability insurance written on Insurance Services
Office (ISO) Form CG 00 01 12 04 or a substitute form providing equivalent
coverage, covering liability arising from premises, operations, personal injury,
products/completed operations, and liability assumed under an insured contract
(including the tort liability of another assumed in a business contract) with
limits of at least:
$[*] General Aggregate limit
$[*] each occurrence limit for all bodily injury or property damage incurred in
any [*] ([*]) occurrence
$[*] each occurrence limit for Personal Injury and Advertising Injury
$[*] Products/Completed Operations Aggregate limit
$[*] each occurrence limit for Products/Completed Operations
$[*] Damage to Premises Rented to You (Fire Legal Liability)
The Commercial General Liability insurance policy must: 1. include AT&T, its
Affiliates, and their directors, officers, and employees as Additional Insureds
by endorsement. Supplier shall provide a copy of the Additional Insured
endorsement to AT&T. The Additional Insured endorsement may either be specific
to AT&T or may be “blanket” or “automatic” addressing any person or entity as
required by contract. A copy of the Additional Insured endorsement must be
provided within [*] ([*]) days of execution of this Agreement and within [*]
([*]) days of each Commercial General Liability policy renewal; 2. [*]; and 3.
be primary and non-contributory with respect to any insurance or self-insurance
that is maintained by AT&T.


(iii).    Business Automobile Liability insurance with limits of at least $[*]
each accident for bodily injury and property damage, extending to all owned,
hired, and non-owned vehicles.




Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








(iv).    Umbrella/Excess Liability insurance with limits of at least $[*] each
occurrence with terms and conditions at least as broad as the underlying
Commercial General Liability, Business Auto Liability, and Employers Liability
policies. Umbrella/Excess Liability limits shall be primary and non-contributory
with respect to any insurance or self-insurance that is maintained by AT&T.


(v).    Fidelity or Crime insurance covering employee dishonesty, including
dishonest acts of Supplier and its employees, agents, Subcontractors and anyone
under Supplier’s supervision or control. Supplier shall be liable for money,
securities or other property of AT&T. Supplier shall include a client coverage
endorsement written for limits of at least $[*] and shall include AT&T as Loss
Payee.


(vi).     Professional Liability (Errors & Omissions) insurance with limits of
at least $[*] each claim or wrongful act.


(vii).    Internet Liability and Network Protection (Cyberrisk) insurance with
limits of at least $[*] each claim or wrongful act.


(viii).    Media Liability insurance with limits of at least $[*] each claim or
wrongful act.


(ix).    To the extent that any work is subject to the Jones Act, the Longshore
and Harbor Workers Compensation Act, or the Defense Base Act, the Workers’
Compensation policy must be endorsed to cover such liability under such Act.
10.
Records and Audits

10.1.
Records

Supplier shall maintain complete and accurate records relating to the Services
and the performance of this Agreement. AT&T and its auditors (including internal
audit staff and external auditors) and governmental authorities shall have the
right to review such records (“AT&T Audits”), to verify the following:
a.
the accuracy and integrity of Supplier’s invoices and AT&T’s payment obligations
hereunder;

b.
that the Services have been and are being provided by Supplier and its
Subcontractors in accordance with this Agreement; and

c.
that Supplier and its Subcontractors are complying with Laws.

d.
that the Services charged were actually performed;

e.
the integrity of Supplier’s systems that process, store, support, maintain, and
transmit AT&T data; and

f.
the performance of Supplier’s Subcontractors with respect to any portion of the
Services;

 
10.2.
Access at Reasonable Times.

Supplier shall provide and shall require that its Subcontractors provide to
AT&T, its auditors (including internal audit staff and external auditors), and
governmental authorities access at all reasonable times to:


a.
any facility at which the Services or any portion thereof are being performed;

b.
systems and assets used to provide the Services or any portion thereof;

c.
Supplier employees and Subcontractor employees providing the Services or any
portion thereof; and

d.
all Supplier and Subcontractor records, including financial records relating to
the invoices and payment obligations and supporting documentation, pertaining to
the Services.





Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C










10.3.
Scope of AT&T Audits.

The scope of AT&T audits will also include:
a.
practices and procedures used in performing the Services;

b.
systems, communications and information technology used in performing the
Services;

c.
general controls and security practices and procedures;

d.
supporting information and calculations regarding invoices and compliance with
service requirements;

e.
quality initiatives and quality assurance;

f.
compliance with the terms of this Agreement; and

g.
AT&T’s access to the records and other supporting documentation shall include
the right to inspect and photocopy Supplier’s documentation and the
documentation of its Subcontractors, and the right to retain copies thereof
outside of their physical location with appropriate safeguards, if such
retention is deemed reasonably necessary by AT&T.

h.
In the event AT&T has reason to believe that a breach has occurred or may occur,
AT&T shall have the right to audit; or have a third party acceptable to AT&T
conduct the audit at Supplier’s expense, in order to ensure that no breach has
occurred. Supplier shall, and shall cause Customer Service Representatives to,
fully cooperate in any audit. Audits under this subsection may be conducted as
often as deemed necessary by AT&T to assure compliance.



10.4.
Cooperation with Audits.

AT&T Audits may be conducted as needed and at AT&T’s sole discretion with at
least [*] ([*]) business days’ advance notice. Advance notice is not required
for the following:
a.
if requested by governmental authorities;

b.
if required by applicable Law;

c.
if an audit uncovers any problems or deficiencies;

d.
d a security violation occurs or has possibly occurred;

e.
or a Clean Desk Audit.



10.5.
Clean Desk Audits

Supplier shall cooperate and shall ensure that its Subcontractors cooperate with
Clean Desk Audits as specified in Appendix H.


10.6.
Overcharges.

If an AT&T Audit indicates that Supplier overcharged AT&T, then AT&T may notify
Supplier of the amount of such overcharge and Supplier shall promptly pay to
AT&T the amount of the overcharge along with interest rate of [*]% from the date
of the overcharge. If any such AT&T Audit reveals an overcharge to AT&T during
any [*]-month period exceeding [*] percent ([*]%) of all charges in the
aggregate paid by AT&T hereunder during such period, then Supplier shall
reimburse AT&T for the cost of such AT&T Audit based upon the customary and
usual charges incurred.


10.7.
Preservation of Records.

Supplier shall maintain and retain the records set forth in the Subsection above
entitled “AT&T Audits” during the term of this Agreement and for [*] ([*]) years
thereafter (unless a discovery or legal hold request is made with respect to
such records, in which case Supplier shall retain such records until AT&T
notifies Supplier that such discovery or legal hold request has expired). Upon
notification by AT&T of a discovery or legal hold request, Supplier shall fully
cooperate with such request and


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








immediately preserve any Supplier records covered by such request and promptly
provide such Supplier records requested by AT&T related to the inquiry. Supplier
shall provide AT&T, at AT&T’s request, with paper in situations where electronic
copies are unavailable and electronic copies of documents and information
reasonably necessary to verify Supplier’s compliance with this Subsection.


10.8.
Audit Expenses.

Except as provided in the Subsection above entitled “Overcharges,” all
reasonable out-of-pocket costs and expenses incurred by AT&T in connection with
an AT&T Audit shall be paid by AT&T. Supplier shall be solely responsible for
all costs and expenses incurred by Supplier in connection with its obligations
under this Section.


10.9.
Audit of Subcontractors.

If Supplier‘s agreement with its applicable Subcontractor permits an AT&T Audit,
then AT&T shall be permitted to conduct such audit directly or through a third
party representative. Supplier shall work with AT&T in facilitating the
Subcontractor’s cooperation for an expeditious and thorough audit or inspection.


If Supplier‘s contract with its applicable Subcontractor precludes AT&T from
directly conducting an audit or inspection, then Supplier shall use best efforts
to enable AT&T to perform an audit of the Subcontractor with Supplier
coordinating the audit process. Failing those efforts, Supplier shall, upon
AT&T’s request, conduct the audit or inspection on behalf of AT&T, subject to
terms agreed to by Supplier and AT&T for the Subcontractor audit, such as areas
to be audited, applicable fees, and the timeframe for reporting audit results to
AT&T. If AT&T’s request for a Supplier audit or inspection arises from, in
AT&T’s good faith opinion, materially or consistently deficient Service provided
by the Subcontractor under AT&T’s account, and the audit in both Parties’
opinion confirms such deficiencies, then Supplier shall not charge AT&T a fee
for Supplier‘s audit of its Subcontractor.


11.
Termination

11.1.
Termination for Convenience.

AT&T may at any time, for its own convenience and without cause, by providing
Supplier notice, terminate this Agreement and/or any Order placed hereunder in
whole or in part. Except as provided in the Section entitled “Termination
Charges” below, AT&T shall have no liability or obligation for such termination.


11.2.
Termination for Cause.

If Supplier breaches any provision of this Agreement and/or any Order, and (i)
if the breach is one that by its nature could be cured, and such breach is not
cured within [*] ([*]) days after AT&T receives notice, or (ii) if the breach is
one that by its nature cannot be cured, or (iii) if the breach is a violation of
Laws, then, in addition to any other applicable remedies, AT&T shall have the
right upon notice to immediately terminate this Agreement and/or any such Order
without any obligation or liability. Failure of AT&T to immediately terminate
this Agreement and/or any Order (1) following a breach which continues longer
than such cure period, provided such breach has not been cured prior to AT&T’s
provision of a notice of termination, or (2) following a breach that cannot be
cured or that constitutes a violation of Laws, shall not constitute a waiver of
AT&T’s rights to terminate. If AT&T terminates an Order for cause, then Supplier
shall refund any amounts AT&T may have previously paid for Services that AT&T
returns or does not Accept.


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C










If Supplier repeatedly breaches any of its obligations under this Agreement,
whether or not (i) the effect thereof could reasonably be considered material or
(ii) such repeated breaches were cured, then AT&T may, by giving notice to
Supplier, terminate this Agreement and/or any Order, in whole or in part, as of
the termination date specified in such notice without regard to any cure period.


11.3.
Partial Termination.

Whenever Law or a provision of this Agreement permits AT&T to terminate any
Order, AT&T may, at its option, terminate such Order either in whole or in part.
If AT&T terminates an Order in part, then AT&T shall pay only for Services that
AT&T Accepts at the prices established for such Services or, if no such prices
are established, in an amount equitably apportioned to the Accepted Services
and, unless a termination charge applies, AT&T has no obligation to pay for
Services that AT&T does not Accept.


11.4.
Termination of Related Orders.

Whenever Law or a provision of this Agreement permits AT&T to terminate any
Order, AT&T may also terminate such other Orders as are related to the same
transaction or series of transactions as the Order in question.


11.5.
Termination Charges.

Except as provided below, in the event AT&T terminates any Order for convenience
or AT&T is in breach of any Order that precludes Supplier from completing
Delivery, AT&T shall pay Supplier, as Supplier’s sole and exclusive remedy for
detriment resulting from AT&T’s termination of, or breach preventing Delivery
under, an Order, the lesser of: (i). the price of the Services, as derived from
the Order, or (ii). the actual costs Supplier incurred to perform the Services
up to the date of termination, as determined under normal cost accounting
methods, less salvage value, if salvage is permitted by AT&T. For purposes of
this Section, “salvage value” includes the proceeds of the sale of the Services
to another customer and/or the costs Supplier avoids as a result of re-applying
Services to meet other needs of AT&T, the needs of other customers, or
Supplier’s own internal needs within [*] ([*]) days following the Delivery Date.
Supplier shall make reasonable efforts to maximize salvage value. All such
costs, avoided costs, and values are subject to substantiation by proof
satisfactory to AT&T before any payment may become due.


If AT&T incurs a termination charge as provided in this Section and AT&T or an
Affiliate places an Order for Services equivalent to that for which such
termination charge is incurred within [*] ([*]) days after AT&T incurs such
termination charge, then Supplier shall refund such termination charge to AT&T.


AT&T is not liable for any termination charges in any case when termination
results from the agreement of the Parties.


11.6.
Obligations upon Expiration or Termination.

Upon expiration or termination of this Agreement or any Order, Supplier shall,
upon the request of AT&T: (a) return all papers, materials and property of AT&T
held by Supplier and (b) provide reasonable assistance as may be necessary for
the orderly, non-disrupted continuation of AT&T’s business. Supplier shall
assist in coordinating the transfer of the provision of the Services to AT&T or
a successor supplier, which shall include continuing to provide the required
level of Services until the date of expiration or termination and providing AT&T
or such successor supplier with all pertinent information about the Services
that does not constitute a Supplier trade secret.




Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








11.7.
Orderly Transition

In the event of expiration or termination of this Agreement or an Order, in
whole or in part, wherein all or some portion of the Services will be performed
by AT&T itself or an AT&T designated third party, Supplier shall provide
transition support activities as agreed to by the Parties. To the extent such
transition support activities are included in the fees set forth in the
applicable Order, AT&T will only pay compensation for Services activities which
have been specifically authorized and directed by AT&T in writing pursuant to
this Section, and such payment, if any, will be at the rates set forth in the
Order.


Transition support activities may include, but are not limited to:
a.
Full cooperation in the orderly transition of Services to AT&T or a third party
service provider;

b.
Supplier shall provide to AT&T and any designated third party service provider,
to the extent available, applicable requirements, standards, policies, operating
procedures and other documentation, reports, call recordings, chat transcripts,
screen captures, files and other information associated with the Services, at no
additional cost;

c.
Continuation of Services during the transition period and at reduced levels if
Services is transferred in part;

d.
Supplier shall assist AT&T in developing a plan which shall specify the tasks to
be performed by the Parties in connection with the transition and the schedule
for the performance of such tasks, at AT&T’s request;

e.
For a period not to exceed [*] ([*]) months following the full transition,
Supplier shall answer all reasonable verbal or written questions from AT&T
regarding the Services on an “as needed” basis.



Supplier’s quality and level of performance during the transition period shall
continue to comply with all requirements of the Order.
12.
Miscellaneous

12.1.
Electronic Data Interchange.

The Parties may exchange Orders, payments, acknowledgements, invoices,
remittance notices, and other records (“Data”) electronically, in place of
tangible documents, and unless otherwise agreed shall exchange such Data in
accordance with the Telecommunications Industry Forum EDI Guidelines for use of
American National Standards Institute (ANSI) Accredited Standards Committee X12
transaction sets, and shall reasonably cooperate with requests to do so
(including by providing documentation necessary to establish EDI). The following
additional conditions apply to any such exchanges:
a.
AT&T Guidelines. Supplier shall transfer Data in accordance with the guidelines
located at http://www.attpurchasing.com.

b.
Statute of Frauds. All Data transmitted pursuant to this clause shall be deemed
to be a “writing” or “in writing” for purposes of the Uniform Commercial Code.
Any such Data containing or having affixed to it a Signature shall be deemed for
all purposes to: (i) to have been “signed” and “executed,” and (ii) to
constitute an “original” when printed from electronic files or records
established and maintained in the normal course of business.

c.
Method of Exchange. Data shall be exchanged by direct electronic or computer
systems communication between AT&T and Supplier or by indirect communications
using a third party service provider to translate, forward and/or store such
Data. Each Party shall be responsible for the cost(s) and associated cost(s) of
any such third party service provider with which it contracts.



12.2.
Independent Contractor.



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








Supplier hereby represents and warrants to AT&T that:


a.
Supplier is engaged in an independent business and, except as specifically
provided herein, shall perform all obligations under this Agreement as an
independent contractor and not as the agent or an employee of AT&T;

b.
Supplier personnel performing Services shall be considered solely the employees
of Supplier and not employees of AT&T;

c.
Supplier has and retains the right to exercise full control of and supervision
over the performance of the Services and full control over the employment,
direction, assignment, compensation, and discharge of all personnel performing
the Services;

d.
Supplier is solely responsible for all matters relating to compensation and
benefits for all of Supplier personnel who perform Services. This responsibility
includes (i) timely payment of compensation and benefits, including, but not
limited to, overtime pay, medical, dental, and any other benefit, and (ii) all
matters relating to compliance with all employer obligations to withhold
employee taxes, pay employee and employer taxes, and file payroll tax returns
and information returns under local, state and federal income tax laws,
unemployment compensation insurance and state disability insurance tax laws,
social security and Medicare tax laws, and all other payroll tax laws or similar
laws with respect to all Supplier personnel providing Services;



Notwithstanding any other provision of this Agreement, Supplier shall be AT&T's
agent for the limited purpose of contact center services as described in this
Agreement. Supplier shall act on AT&T’s behalf with respect to such Services,
and Supplier performance of such Services shall be conducted pursuant to the
terms, conditions, and requirements of this Agreement. Further, to the extent
Supplier obtains or uses CPNI in connection with this Agreement, Supplier shall
be an agent of AT&T with respect to the receipt and use of such information.
Supplier shall receive and use CPNI in the manner specified in the Customer
Information Section.


Supplier shall ensure that all individuals who provide Services pursuant to this
Agreement execute an “Agreement Regarding Non-Employment Status with AT&T” in
the form attached hereto as Appendix Y, and shall deliver any such executed copy
to AT&T upon request. Supplier


12.3.
Cumulative Remedies.

The rights and remedies of the Parties set forth in this Agreement are not
exclusive of, but are cumulative to, any rights or remedies now or subsequently
existing at law, in equity, by statute or otherwise, except in those cases where
this Agreement or an Order specifies that a particular remedy is sole or
exclusive, but neither Party may retain the benefit of inconsistent remedies. No
single or partial exercise of any right or remedy with respect to one breach of
this Agreement or any Order precludes the simultaneous or subsequent exercise of
any other right or remedy with respect to the same or a different breach.


12.4.
No Liens.

Supplier shall, and shall cause the Customer Service Representatives to, keep
all property, including real and personal property, of AT&T and its Affiliates
and their respective employees, contractors, subcontractors, suppliers and other
representatives (“AT&T Representatives”) and any Services, products or materials
provided by Supplier or Customer Service Representatives under this Agreement
free and clear of all Liens arising from, or in connection with, Supplier’s
Services, including any Liens resulting from a failure by Supplier to comply
with its obligations to Customer Service Representatives or a failure by a
Customer Service Representative to comply with its obligations to a third party.
If any


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








such Lien is asserted for any reason, then AT&T may, without limitation: (a) pay
the amount of such Lien to the entity asserting the Lien and obtain a full
release from such entity of the Lien, or bond the amount stated in the Lien, or
(b) require Supplier to promptly obtain a properly executed release of the Lien
from the entity asserting the Lien that is satisfactory to AT&T, or bond the
amount stated in the Lien. In either case, Supplier shall be liable for any such
payments or charges, including any costs, expenses and Litigation Expense
incurred by AT&T and/or AT&T Representatives, and shall, promptly upon request,
reimburse same.


12.5.
Assignment and Delegation.

Neither Party may assign, delegate, or otherwise transfer its rights or
obligations under this Agreement, voluntarily or involuntarily, whether by
merger, consolidation, dissolution, operation of law, or any other manner,
without the prior written consent of the other Party, except as follows: Without
securing the consent of Supplier, AT&T may assign its rights, or delegate its
duties, or both, in whole or in part: to any present or future Affiliate of
AT&T, to any lender providing financing to AT&T, or to any third party that
assumes the operation of or otherwise acquires any substantial portion of the
business of AT&T affected by this Agreement or an Order; and Supplier may
subcontract its performance subject to the Section entitled “Use of
Subcontractors.” Each Party may assign its right to receive money due hereunder,
but any assignment of money is void to the extent:
a.
the assignor fails to give the non-assigning Party at least thirty (30) days
prior notice,

b.
the assignment purports to impose upon the non-assigning Party additional costs
or obligations in addition to the payment of such money, or

c.
the assignment purports to preclude AT&T from dealing solely and directly with
Supplier in all matters pertaining to this Agreement. Any assignment, delegation
or transfer for which consent is required hereby and which is made without such
consent given in writing is void.



12.6.
Third Party Administrative Services.

A third party administrator may perform certain administrative functions for
AT&T in relation to this Agreement. Such administrative functions may include:
a.
collecting and verifying certificates of insurance,

b.
providing financial analysis,

c.
verifying certifications under the Section entitled “Utilization of Minority,
Women, and Disabled Veteran Owned Business Enterprises,” and

d.
collecting and verifying Supplier profile information.



Supplier shall cooperate with such third party administrator in its performance
of such administrative functions and shall provide such data as is requested
from time to time by the third party administrator.


Notwithstanding any other provision of this Agreement, AT&T may provide any
information regarding Supplier to such third party administrator. AT&T shall
contractually require the third party administrator to maintain confidentiality
of Supplier’s information with rights to use it solely for purposes of the
administrative functions. Supplier shall pay the third party administrator an
annual fee for the performance of these administrative functions, which annual
fee shall not exceed [*] dollars ($[*]), and a one-time set-up fee of [*]
dollars ($[*]).


12.7.
Supplier`s Audited Financial Statements.

In the event that Supplier is not a publicly traded corporation, Supplier shall
provide to AT&T (or its third party delegate), upon request and at no charge,
its bona fide and unedited audited fiscal year financial statements and other
financial documents as reasonably requested by AT&T to allow an


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








assessment of Supplier’s financial condition. If Supplier is a subsidiary of, is
owned by, has a majority of its interest held by, or is controlled by an entity
that is not a publicly traded corporation, then Supplier shall furnish such
documents for both Supplier and its owning, controlling or parent company. If
Supplier is a subsidiary of, is owned by, has a majority of its interest held
by, or is controlled by an entity that is a publicly traded corporation, then
Supplier shall furnish publicly available documents regarding its parent
company.


12.8.
Entire Agreement.

This Agreement, including all appendices, exhibits, attachments and documents
incorporated by reference, constitutes the final, complete, and exclusive
expression of the Parties’ agreement on the matters contained in this Agreement.
The terms of this Agreement and an applicable Order shall govern in lieu of all
other pre-printed, standardized or other provisions that may otherwise appear in
any other paper or electronic record of either Party (such as standard terms on
order or acknowledgment forms, advance shipping notices, invoices, time sheets,
and packages, shrink wrap terms, and click wrap terms). All prior written and
oral negotiations and agreements, and all contemporaneous oral negotiations and
agreements, between the Parties on the matters contained in this Agreement are
expressly merged into and superseded by this Agreement. The Parties do not
intend that the provisions of this Agreement be explained, supplemented, or
qualified through evidence of trade usage or any prior course of dealings or any
course of performance under any prior agreement. In entering into this
Agreement, neither Party has relied upon any statement, estimate, forecast,
projection, representation, warranty, action or agreement of the other Party
except for those expressly contained in this Agreement. There are no conditions
precedent to the effectiveness of this Agreement other than any expressly stated
in this Agreement.


12.9.
Force Majeure.

A Party is excused from performing its obligations under this Agreement or any
Order if, to the extent that, and for so long as:
a.
such Party’s performance is prevented or delayed by an act or event (other than
economic hardship, changes in market conditions, insufficiency of funds, or
unavailability of equipment and supplies) that is beyond its reasonable control
and could not have been prevented or avoided by its exercise of due diligence;

b.
such Party gives notice to the other Party, as soon as practicable under the
circumstances, of the act or event that so prevents such Party from performing
its obligations; and

c.
such Party continues to use commercially reasonable efforts to recommence
performance or observance whenever and to whatever extent possible without
delay.



By way of illustration, and not limitation, acts or events that may prevent or
delay performance (as contemplated by this Section) include: acts of God or the
public enemy, acts of civil or military authority, terrorists acts, embargoes,
epidemics, war, riots, insurrections, fires, explosions, earthquakes, floods,
and extreme weather events.


If Supplier is the Party whose performance is prevented or delayed as
contemplated by this Section, then AT&T may elect to:
a.
terminate this Agreement and/or affected Order, in whole or in part, without any
liability to Supplier; or

b.
suspend this Agreement and/or the affected Order or any part thereof for the
duration of the delay; and (at AT&T’s option) obtain Services elsewhere and
deduct from any commitment under this Agreement or such Order the quantity of
the Services obtained elsewhere or for which



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








commitments have been made elsewhere; and resume performance under this
Agreement or such Order when Supplier resumes its performance; and (at AT&T’s
option) extend any affected Delivery Date or performance date up to the length
of time Supplier‘s performance was delayed or prevented.


If AT&T does not give any notice within [*] ([*]) days after receiving notice
under this Section that Supplier’s performance has been delayed or prevented,
then the option set forth in this Subsection (b) shall be deemed to have been
selected.


During any labor dispute between AT&T and the union(s) representing AT&T’s
employees, AT&T may modify the scope of Deliverables under any Order upon
notice. Such modification may result in a delay in the resumption of Services
when requested by AT&T.


12.10.
Time is of the Essence.

Time is of the essence.




12.11.
Governing Law.

This Agreement and the transactions it contemplates shall be governed,
interpreted, construed, enforced and performed in accordance with the Laws of
the State of Texas, without regard to conflicts of laws principles.


12.12.
Forum for Judicial Actions.

Other than to the extent expressly set forth below in this Section, any legal
action or proceeding arising out of or relating to this Agreement or the
transactions it contemplates (“Judicial Action”) shall be brought only in the
Dallas Division of the United States District Court for the Northern District of
Texas or in any Texas state court sitting in Dallas, Texas, and each Party
consents to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts) in any such Judicial Action and waives any claim of forum non
conveniens in connection therewith and objection to venue laid therein. Process
in any such Judicial Action may be served on a Party anywhere in the world,
whether within or without the State of Texas. The choice of forum above shall
not prohibit the enforcement of any judgment obtained in that forum or any other
appropriate forum.


12.13.
Mediation of Disputes Relating to Indemnification.

If any dispute arising out of or relating to a demand by AT&T, pursuant to the
Section entitled “Indemnity” or the Section entitled “Infringement,” for
indemnification from Supplier cannot be settled through negotiation between the
Parties, then the Parties agree first to try in good faith to settle the dispute
by non-binding mediation administered by the American Arbitration Association
(“AAA”) under its Commercial Mediation Procedures before resorting to
arbitration. The declaration of an impasse by the mediator, or the mutual
written agreement of the Parties to withdraw the matter from mediation, shall be
a condition precedent to the institution of an arbitration, litigation, or other
dispute resolution procedure with respect to such matter.


The Parties shall mutually agree upon a mediator within [*] ([*]) days of a
request for mediation or, failing such mutual agreement of the Parties, the
mediator shall be appointed by the AAA from its panel of mediators utilizing a
list procedure.




Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








If the dispute arises from or relates to a claim against AT&T or any Indemnified
Party for patent infringement, then unless otherwise mutually agreed by the
Parties in writing, any mediator appointed by the Parties or the AAA shall be an
attorney with at least [*] ([*]) years’ experience in mediating patent
infringement cases.


Arbitration of Disputes Relating to Indemnification.
(i).    Subject to Subsection (b) (Mediation of Disputes Relating to
Indemnification) hereof, any dispute arising out of or relating to a demand by
AT&T, pursuant to the Section entitled “Indemnity” or the Section entitled
“Infringement,” for indemnification from Supplier in an amount less than or
equal to [*] dollars ($[*]) (including all settlements or judgments paid by
AT&T, together with all costs of defense and attorneys’ fees at both the trial
and appellate level), shall be resolved by binding arbitration administered by
the AAA in accordance with its Commercial Arbitration Rules (including the
Procedures for Large, Complex Commercial Disputes) then in effect, as such rules
may be modified or supplemented by the provisions of this Subsection (c)
(Arbitration of Disputes Relating to Indemnification), and judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof, subject to each Party’s right to appeal the award pursuant to
Subsection (vii) of this Subsection (c) (Arbitration of Disputes Relating to
Indemnification). An arbitration conducted pursuant to this Subsection (i) shall
be before a single arbitrator agreed upon by the Parties within [*] ([*]) days
after initiation of the arbitration or, failing agreement, appointed by the AAA
from its National Roster utilizing a list procedure. (ii).     Subject to
Subsection (b) (Mediation of Disputes Relating to Indemnification) hereof, any
dispute arising out of or relating to a demand by AT&T, pursuant to the Section
entitled “Indemnity” or the Section entitled “Infringement,” for indemnification
from Supplier in an amount greater than [*] dollars ($[*]) (including all
settlements or judgments paid by AT&T, together with all costs of defense and
attorneys’ fees at both the trial and appellate level) may, at the sole election
of AT&T, be resolved by binding arbitration administered by the AAA in
accordance with its Commercial Arbitration Rules (including the Procedures for
Large, Complex Commercial Disputes) then in effect, as such rules may be
modified or supplemented by the provisions of this Subsection (ii), and judgment
on the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof, subject to each Party’s right to appeal the award pursuant
to Subsection (vii) of this Subsection (c) (Arbitration of Disputes Relating to
Indemnification). In the event AT&T elects not to resolve such a dispute by
arbitration, that dispute shall be resolved by an action in an appropriate court
pursuant to the provisions of Subsection (a) (Forum for Judicial Actions). An
arbitration conducted pursuant to this Subsection (ii) shall be before a panel
of three arbitrators. Each Party shall appoint one arbitrator, and the two
Party-appointed arbitrators shall agree on the third arbitrator, who shall serve
as chair of the panel, provided, however, that, if the Party-appointed
arbitrators cannot agree on the third arbitrator within [*] ([*]) days after the
second of the two Party-appointed arbitrators has been appointed, the AAA shall
appoint the third arbitrator from its National Roster utilizing a list
procedure. (iii).     If the dispute arises from or relates to a claim against
AT&T or any Indemnified Party for patent infringement, then unless otherwise
mutually agreed by the Parties in writing, any arbitrator appointed by a Party
or the AAA under this Subsection (c) (Arbitration of Disputes Relating to
Indemnification) shall be an attorney with at least [*] ([*]) years’ experience
in litigating patent infringement cases. (iv).     Any arbitration pursuant to
this Subsection (c) (Arbitration of Disputes Relating to Indemnification) shall
be held in New York City. The arbitrator(s) shall render a reasoned
award.(v).     In any arbitration conducted pursuant to Subsection (i) of this
Subsection (c) (Arbitration of Disputes Relating to Indemnification), each Party
shall be entitled to take the following discovery: (1) [*] ([*]) depositions of
the adverse party and/or non-party witnesses; (2) service of up to [*] ([*])
interrogatories to be answered


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








under oath by the adverse Party; and (3) document requests directed to the
adverse Party. The arbitrator may, for good cause shown, enlarge the extent of
discovery but shall not reduce the foregoing limits.
(vi).     In any arbitration conducted pursuant to Subsection (ii) of this
Subsection (c) (Arbitration of Disputes Relating to Indemnification), each Party
shall be entitled to take the following discovery: (1) [*] ([*]) depositions of
the adverse party and/or non-party witnesses; (2) service of up to [*] ([*])
interrogatories to be answered under oath by the adverse Party; and (3) document
requests directed to the adverse Party. The arbitrators may, for good cause
shown, enlarge the extent of discovery but shall not reduce the foregoing
limits. (vii).    The Parties hereby agree: that an award rendered by the
arbitrator(s) pursuant to this Subsection (c) (Arbitration of Disputes Relating
to Indemnification) (an “Underlying Award”) may be appealed pursuant to the
AAA’s Optional Appellate Arbitration Rules (“Appellate Rules”); that the
Underlying Award rendered by the arbitrator(s) shall, at a minimum, be a
reasoned award; and that the Underlying Award shall not be considered final
until after the time for filing the notice of appeal pursuant to the Appellate
Rules has expired. Appeals must be initiated within [*] ([*]) days of receipt of
an Underlying Award, as defined by Rule A-3 of the Appellate Rules, by filing a
Notice of Appeal with any AAA office. Following the appeal process, the decision
rendered by the appeal tribunal may be entered in any court having jurisdiction
thereof. The appellate panel shall grant oral argument if requested by either
Party or if the panel deems it appropriate. Oral arguments shall be conducted in
New York City. Members of the appellate panel shall have the same qualifications
as required for an arbitrator under Subsection (iii) of this Subsection (c)
(Arbitration of Disputes Relating to Indemnification) (if any). (viii).    In
any arbitration conducted pursuant to this Subsection (c) (Arbitration of
Disputes Relating to Indemnification), the prevailing Party shall be entitled to
recover its Litigation Expenses (including Litigation Expenses incurred in
connection with an appeal under Subsection (vii) of this Subsection (c)
(Arbitration of Disputes Relating to Indemnification). (ix). For the avoidance
of doubt, no disputes arising out of or relating to this Agreement, other than
those arising out of or relating to a demand by AT&T, pursuant to the Section
entitled “Indemnity” or the Section entitled “Infringement,” for indemnification
as described above, shall be subject to arbitration, unless otherwise stated
herein.


12.14.
Amendments and Waivers.

The Parties may not amend this Agreement or an Order except by a written
agreement of the Parties that identifies itself as an amendment to this
Agreement or such Order and is signed by both Parties, or as otherwise expressly
provided below in this Section. No waiver of any right or condition is effective
unless given in writing and signed by the Party waiving such right or condition.
No delay or omission by either Party to exercise any right or power it has under
this Agreement shall impair or be construed as a waiver of such right or power.
A waiver by any Party of any breach, condition or covenant shall not be
construed to be a waiver of any succeeding breach or condition or of any other
covenant. All waivers must be in writing and signed by the Party waiving its
rights.


AT&T’s project manager may, at any time, propose changes to the scope of
Services, which shall be confirmed in writing, and Supplier shall not
unreasonably withhold or condition its consent. An equitable adjustment shall be
made to the charges if such change to the scope substantially affects the time
or cost of performance of the Services.


12.15.
Severability.

If any provision of this Agreement or any Order is determined to be invalid,
illegal, or unenforceable, then the remaining provisions of this Agreement or
such Order shall remain in full force if both the economic and legal substance
of the transactions contemplated by this Agreement or such Order are not


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








affected in any manner that is materially adverse to either Party by severing
the provision determined to be invalid, illegal, or unenforceable.


12.16.
Construction and Interpretation.

This Agreement has been prepared jointly and has been the subject of arm’s
length and careful negotiation. Each Party has been given the opportunity to
independently review this Agreement with legal counsel and other consultants,
and each Party has the requisite experience and sophistication to understand,
interpret and agree to the particular language of its provisions. Accordingly,
the drafting of this Agreement is not to be attributed to either Party.


Headings contained in this Agreement are for reference purposes only and are not
to affect the meaning or interpretation of this Agreement. The word “include” in
every form means to include without limitation by virtue of enumeration and a
derivative of a defined term shall have the meaning appropriate to the context
of its use. References to content posted on any website referred to in this
Agreement shall mean such content as it may be revised from time to time.
Whenever this Agreement refers to a consent or approval to be given by either
Party, such consent or approval is effective only if given in writing and signed
by the Party giving approval or consent. The use of singular words includes the
plural and vice versa.


12.17.
Third Party Beneficiaries.

Except to the extent expressly set forth to the contrary in this Agreement,
there are no third party beneficiaries of this Agreement, and this Agreement
shall not provide any third person or entity with any remedy, claim, liability,
reimbursement, claim of action or other legal or equitable right in excess of
those existing without reference to this Agreement.


12.18.
Survival of Obligations.

Obligations and rights under this Agreement or an Order that by their nature
would reasonably continue beyond the termination or expiration of this Agreement
or an Order (including those in the Sections entitled “AT&T Supplier Information
Security Requirements (SISR),” “Compliance with Laws,” “Confidentiality,”
“Forum,” “Governing Law,” “Customer Protection Policy”, “Customer Information”,
“Information,” “Fraudulent Activity”, “Indemnity,” “Infringement,” “Insurance,”
“Limitation of Damages,” “Notice of Investigations,” “Ownership of Paid-For
Development, Use and Reservation of Rights,” “Publicity,” “Records and Audits”
and “Warranties”) shall survive the termination or expiration of this Agreement
or such Order.


12.19.
Payment Card Industry-Data Security Standards Compliance

To the extent Supplier processes, transmits, and/or stores credit cardholder
data and/or related transaction status for or on behalf of AT&T, Supplier must
be Payment Card Industry-Data Security Standards certified. Supplier must be
compliant with the standards prior to performing such services for AT&T and must
promptly submit a copy of Supplier’s executed Attestation of Compliance (AOC) to
g18906@att.com. Supplier must also submit certifications of compliance on an
annual basis in order to continue to provide payment card related services for
AT&T.


12.20.
Anticorruption Laws

Supplier hereby represents and warrants that the employees, temporary workers,
agents, consultants, partners, officers, directors, members or representatives
of Supplier and its Subcontractors, if any, performing Services or other
activities under this Agreement (each and any of the foregoing individuals, for
the purpose of this Section, a “Customer Service Representative”) shall comply
with the US Foreign


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








Corrupt Practices Act and all applicable anticorruption laws. Customer Service
Representatives shall not directly or indirectly pay, offer, give, promise to
pay or authorize the payment of any portion of the compensation received in
connection with this Agreement or any other monies or other things of value in
connection with its performance to a Government Official, as such term is
defined below, to obtain or retain business or secure any improper advantage nor
shall it permit such actions by a third party in connection with this Agreement.
For purposes of this Section, “Government Official” means: (i) an officer or
employee of any government or any department, agency, or instrumentality
thereof, including government-owned or government-controlled commercial
entities; (ii) an officer or employee of a public international organization;
(iii) any person acting in an official capacity for or on behalf of any
government or department, agency, or instrumentality or public international
organization; (iv) any political party or official thereof; (v) any candidate
for political office; or (vi) any other person, individual or entity at the
suggestion, request or direction or for the benefit of any of the
above-described persons or entities.


12.21.
Business Continuity

Supplier shall at all times maintain a current and accurate Business Continuity
Plan (“BCP”) that enables Supplier to fulfill its obligations under this
Agreement in the event of a manmade or natural disaster or other emergency
situation that results in a disruption of the Services furnished by, through, or
on behalf of Supplier, which may include a Force Majeure, Labor Dispute, or
other act or event (each or any of the foregoing an “Occurrence”). Such BCP
shall detail Supplier’s plans for recovering from any Occurrence and resuming
normal business operations as soon as practicable to continue its obligations
under the Agreement. Additionally, Supplier shall comply with the Unified
Emergency Restoration Requirements (“UERP”) or other recovery requirements, if
applicable, as specified elsewhere in this Agreement or in an Order. In the
event of an Occurrence or upon AT&T’s request Supplier shall provide ongoing
status reports as directed by AT&T. Unless directed otherwise by AT&T, Supplier
shall provide such status reports to AT&T’s designated BCP contacts as set forth
in Appendix I. AT&T may, in its sole discretion, take such actions it deems
necessary to recover its operations. In the event of an inconsistency or
conflict regarding BCP requirements contained elsewhere in this Agreement, the
most stringent requirements with respect to such inconsistency or conflict will
control. Supplier’s BCP shall include the requirements set forth in Appendix I
attached hereto. Upon AT&T’s request, Supplier shall provide to AT&T within
thirty (30) calendar days a copy of Supplier’s current BCP.


Supplier shall ensure that the BCP procedures are sufficient to enable Supplier
to meet any business continuity standards that are contained in the Order,
including, without limitation, those relating to the maximum amount of data loss
that can be incurred (“Recovery Point Objectives”), time required for Supplier
to resume Services (“Recovery Time Objectives”), and minimum acceptable
percentage of Services that Supplier is able to handle on an interim basis until
normal operations are restored (“Recovery Capacity Objectives”).


The BCP shall include, but not be limited to, the following elements:
a.
Identification of key contacts together with their telephone numbers, cell phone
numbers, email addresses, and pagers;

b.
Identification of alternate contacts together with their telephone numbers, cell
phone numbers, email addresses, and pagers;

c.
Detailed discussion of Supplier’s plan for serving AT&T Customers in the event
of an Occurrence.

d.
Plan for communicating with AT&T regarding an Occurrence;



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








e.
Redundancy of facilities and network connectivity;

f.
Description of Supplier’s ability to support the Order in the event of an
Occurrence;

g.
Description of security precautions taken to protect AT&T Information in the
event of an Occurrence;

h.
Supplier’s plan for testing its BCP; and

i.
Such other information as AT&T may request be included.



Supplier shall participate in any Business Continuity or disaster recovery
exercises conducted by AT&T.


Supplier shall provide AT&T with a copy of Supplier’s BCP for review upon
request. Every [*] ([*]) month, Supplier shall perform a comprehensive
assessment of its BCP and present its findings and recommendations to AT&T
within [*] ([*]) days of completion of the assessment. Supplier shall promptly
make, at its sole cost and expense, such recommendations to the BCP as may be
required in order for Supplier to meet the requirements contained in this
Agreement or the Order.


Supplier shall continue to provide the Services under this Agreement if AT&T
relocates its operations to an interim or substitute facility or otherwise
implements any of its internal disaster recovery plans provided, however, that
if such AT&T relocation causes material financial hardship to Supplier, the
Parties shall mutually negotiate in good faith any changes to an Order required.


If there is an Occurrence impacting Supplier, Supplier shall immediately so
notify the AT&T Vendor Manager and shall advise the AT&T Vendor Manager of (i)
any impact on the Services and (ii) any assistance Supplier is requesting from
AT&T.


Supplier’s failure to comply with this Section shall constitute a breach of this
Agreement.


12.22.
Codes of Conduct

Supplier shall comply with the Supplier’s Code of Conduct (“Supplier Code”),
attached hereto as Appendix D.


For all contacts with consumers and/or businesses, Supplier shall comply with
the codes of conduct applicable to telecommunications carriers/service providers
of the states in which Supplier and its agents, contractors, and Subcontractors
are performing Services (the “State Codes of Conduct”).


In obtaining competitive business information, it may be necessary for Supplier
to contact AT&T’s Competitors. Supplier shall follow AT&T’s ethical guidelines
as set forth below when contacting AT&T Competitors:
a.
Supplier shall not say anything misleading, deceptive or untrue.

b.
Supplier shall not enter into any agreement fraudulently, i.e., order services
and then cancel before the service is installed or completed.

c.
Supplier shall always give its name to the AT&T Competitor, if requested.

d.
Supplier shall provide its name and client if asked or, as an alternative,
terminate the discussion.

e.
Supplier shall not provide the AT&T Competitor with prices, pricing policies, or
any sensitive or confidential or proprietary Information of AT&T in exchange for
competitive information.

f.
Supplier shall obtain AT&T’s prior written authorization, including
authorization for funding, for any project requiring services by a third party
consultant, payment of any fees in addition to those contemplated by this
Agreement, or execution of any other agreement that would require the payment of
any additional fees by AT&T to Supplier.



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C










Supplier shall warrant that its officers, and all employees and agents (if any)
with responsibility for any direct AT&T Customer contact shall be trained on and
agree in writing to be bound by the terms of the Supplier Code and, any other
applicable State Codes of Conduct.


12.23.
Conflict of Interest

In the event Supplier provides Services during the Term of this Agreement or an
Order to any AT&T Competitor, Supplier shall notify AT&T of such potential
conflicts and shall pursue the following safeguards during the Term of this
Agreement:
In the event Supplier operates out of more than one Supplier facility, any
activities performed for an AT&T Competitor shall be performed out of a
different Supplier facility from which Supplier is performing Services on behalf
of AT&T unless otherwise agreed to by AT&T in writing. If Supplier operates out
of one Supplier facility or AT&T authorizes Supplier to perform Services for an
AT&T Competitor at a Supplier facility where Services are performed for AT&T,
Supplier shall ensure all personnel providing Services hereunder are physically
segregated (through secured access) from personnel providing Services on behalf
of an AT&T Competitor.


With respect to Services performed for AT&T, Supplier shall perform the Work:
(i).With separate management structures on AT&T projects. (ii). In independent
database facilities/MIS staff. (iii). During the [*] ([*]) months following
completion of the Services for AT&T, Supplier shall not assign supervisory or
Customer Service Representatives personnel who have performed Services for AT&T
to provide services for other AT&T Competitors if such services are similar to
the Services performed by Supplier for AT&T.


Supplier shall initiate and maintain strict building security for the protection
of AT&T’s Information while in Supplier’s control and shall limit access to
operating areas and Information to those with a need for such access. Such
security procedures shall be subject to inspection and approval by AT&T.


Customer Service Representatives , supervisory personnel, or account managers
having any staff or oversight role with respect to Customer Service
Representatives performing Services on behalf of an AT&T Competitor shall not
have any strategic or creative role with respect to Services performed on behalf
of AT&T. No Customer Service Representative , supervisor, account manager having
any staff or oversight role with respect to personnel performing Services on
behalf of AT&T may have any strategic or creative role with respect to Services
performed on behalf of an AT&T Competitor.


No Information, including but not limited to information furnished to Supplier
in connection with this Agreement, Order or request for proposal(s), shall be
shared between Supplier personnel, managers, supervisors or executives who are
involved both in this Agreement and any Supplier agreement with an AT&T
Competitor.6.    All information regarding AT&T’s programs, performance,
procedures, scripts, data and methodologies will be regarded as confidential
Information.


If at any time during the Term of this Agreement Supplier fails to comply with
the safeguards set forth in paragraph (a) above or if Supplier, its parent
company or any of its affiliates seeks permission from the appropriate
regulatory authority to offer or otherwise commences procedures to provide
telecommunications services in competition with AT&T or any of its affiliates,
Supplier shall immediately notify AT&T. Upon receipt of such notice AT&T may, at
its sole reasonable discretion, terminate this Agreement without further notice
or liability to Supplier other than amounts due for Services performed as of the
effective termination date.


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C










Supplier represents and warrants that no officer, director, employee, or agent
of AT&T has been or will be employed, retained or paid a fee, or otherwise has
received or will receive any personal compensation or consideration, by or from
Supplier or any of Supplier officers, directors, employees, or agents in
connection with the obtaining, arranging, or negotiation of this Agreement or
other documents entered into or executed in connection with this Agreement.


12.24.
Government Contract Provisions

a.    To the extent that Supplier’s performance is subject to certain executive
orders (including E.O. 11246 and E.O. 13201) and statutes (including Section 503
of the Rehabilitation Act of 1973, as amended; the Vietnam Era Veteran’s
Readjustment Assistance Act of 1974; Section 8116 of the Defense Appropriations
Act for Fiscal Year 2010 (Pub. L. 111-118); and the Jobs for Veterans Act)
pertaining to government contractors, Supplier shall:
1.    comply with such executive orders and statutes, and their implementing
regulations, as amended from time to time; and
2.    fulfill the obligations of a contractor under the clauses incorporated by
this Section.
b.    This Section incorporates the following statutes and rules:
1.    “Affirmative Action For Workers With Disabilities” (at 48 CFR §52.222-36);
2.    “Employment Reports On Special Disabled Veterans, Veterans Of The Vietnam
Era, and Other Eligible Veterans” (at 48 CFR §52.222-37);
3.    “Equal Employment Opportunity” (at 48 CFR §52.222-26);
4.    “Equal Employment Opportunity Clause” (at 41 CFR §60-1.4(a));
5.    “Equal Opportunity For Special Disabled Veterans And Veterans of the
Vietnam Era” (at 41 CFR §60-250.5);
6.    “Equal Opportunity for Disabled Veterans, Recently Separated Veterans,
Other Protected Veterans, and Armed Forces Service Medal Veterans” (at 41 CFR
§60-300.5);
7.    “Equal Opportunity For Workers With Disabilities” (at 41 CFR §60-741.5);
8.     “Prohibition of Segregated Facilities” (at 48 CFR §52.222-21);
9.     “Small Business Subcontracting Plan” (at 48 CFR §52.219-9);
10.     “Utilization Of Small Business Concerns” (at 48 CFR §52.219-8);
11.    “Whistleblower Protections Under the American Recovery and Reinvestment
Act of 2009” (FAR 52.203-15);
12.    “American Recovery and Reinvestment Act - Reporting Requirements” (FAR
52.204-11);
13.    “GAO/IG Access” (FAR 52.212-5(d) (Alt. II), FAR 52.214-26(c) (Alt. I),
FAR 52.215-2(d) (Alt. I));
14.    “Davis-Bacon Act” (FAR 52.222-6);
15.    “Buy American Act” (FAR 52.225-21, FAR 52.225-22, FAR 52.225-23, & FAR
52.225-24);
16.    “Whistleblower Protections” (Pub. L. No. 111-5, Section 1553);
17.    “Award term-Reporting and registration requirements under section 1512 of
the Recovery Act” (2 CFR §176.50);
18.    “GAO/IG Access” (Pub. L. No. 111-5, Section 902, 1514 and 1515);
19.    “Award term-Wage Rate Requirements under Section 1606 of the Recovery
Act” (2 CFR §176.190); and
20.    “Buy American Requirements” (2 CFR §176.140, 2 CFR §176.150, 2 CFR
§176.160, & 2 CFR §176.170).


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








c.    If an Order includes a statement that performance is intended for a
government contract and incorporates additional government contracting
provisions, Supplier shall also fulfill the obligations of a contractor or
offeror under those additional provisions.


12.25.
No Dependence

Supplier acknowledges that AT&T is not responsible for Supplier’s dependence on
revenues from sales to AT&T in proportion to Supplier’s revenues from other
customers, and Supplier hereby releases, and shall hold harmless and indemnify
AT&T from any and all claims and liabilities relating to Supplier’s financial
stability which may result from AT&T’s termination of this Agreement for any
reason whatsoever. Upon AT&T's request, no more than quarterly, Supplier will
supply audited financial information, which shall be subject to the terms set
forth in Section 3.18 Information.


12.26.
Work Location

Supplier shall perform the Services only in a facility(ies) specifically set
forth in the Order governing such Services. If Supplier requests that the
Services be performed at another Supplier facility(ies), Supplier shall obtain
prior written authorization from AT&T for such change and such change shall be
at Supplier's sole and exclusive cost. AT&T reserves the right to accept and/or
reject such request at its sole discretion. In the event AT&T approves a
facility(ies) change, Supplier shall continue to meet the current performance
metrics during the transition period.


12.27.
AT&T Data and AT&T Derived Data

Definitions. For purposes of this Section:
a.
“AT&T Data” means any data or information (i) of AT&T or its customers, that is
disclosed or provided to Supplier by, or otherwise obtained by Supplier from,
AT&T or any of its customers, including Customer Information and customer
proprietary network information (as that term is defined in Section 222 of the
Communications Act of 1934, as amended, 47 U.S.C. §222), as well as data and
information with respect to the businesses, customers, operations, networks,
systems, facilities, products, rates, regulatory compliance, competitors,
consumer markets, assets, expenditures, mergers, acquisitions, divestitures,
billings, collections, revenues and finances of AT&T; and (ii) not supplied by
AT&T or any of its customers but created, generated, collected or harvested by
Supplier either (a) in furtherance of this Agreement or an Order hereunder or
(b) as a result of Supplier’s having access to AT&T infrastructure, systems,
data, hardware, software or processes (for example, through data processing
input and output, service level measurements, or ascertainment of network and
system information).

b.
“AT&T Derived Data” means any data or information that is a result of any
modification, adaption, revision, translation, abridgement, condensation,
compilation, evaluation, expansion or other recasting or processing of the AT&T
Data, for example, as a result of Supplier’s observation, analysis, or
visualization of AT&T Data arising out of the performance of Supplier’s
obligations hereunder.



Ownership of AT&T Data and AT&T Derived Data.
a.
AT&T Data is the property of AT&T. To the extent needed to perfect AT&T’s
ownership in AT&T Data, Supplier hereby assigns all right, title and interest in
AT&T Data to AT&T. No transfer of title in AT&T Data to Supplier is implied or
shall occur under this Agreement. AT&T Data shall not be (a) utilized by
Supplier for any purpose other than as required to fulfill its obligations under
this Agreement, (b) sold, assigned, leased, commercially exploited or



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








otherwise provided to or accessed by third parties, whether by or on behalf of
Supplier, (c) withheld from AT&T by Supplier, or (d) used by Supplier to assert
any lien or other right against or to it. Supplier shall promptly notify AT&T if
Supplier believes that any use of AT&T Data by Supplier contemplated under this
Agreement or to be undertaken as part of the performance of this Agreement is
inconsistent with the preceding sentence.
b.
AT&T shall own all right, title and interest in and to the AT&T Derived Data. To
the extent needed to perfect AT&T’s ownership in AT&T Derived Data, Supplier
hereby assigns all right, title and interest in AT&T Derived Data to AT&T. AT&T
grants to Supplier a license to access, use, and copy the AT&T Derived Data,
with no right to grant sublicenses, solely for the performance of Supplier’s
obligations during the Term of this Agreement and solely in compliance with
AT&T’s privacy policies, including obligations relating to Customer Information.
For the avoidance of doubt, Supplier shall not create or develop AT&T Derived
Data after the expiration or termination of this Agreement.

c.
Supplier shall promptly deliver AT&T Data and AT&T Derived Data to AT&T at no
cost to AT&T, and in the format, on the media and in the timing prescribed by
AT&T (i) at any time at AT&T’s request, (ii) at the expiration or termination of
this Agreement and the completion of any requested termination assistance
services or (iii) with respect to particular AT&T Data or AT&T Derived Data, at
such earlier date that such data is no longer required by Supplier to perform
the Services. Thereafter, Supplier shall return or destroy, as directed by AT&T,
all copies of the AT&T Data and AT&T Derived Data in Supplier’s possession or
under Supplier’s control within [*] ([*]) business days and deliver to AT&T
written certification of such return or destruction signed by an officer of
Supplier.

d.
The provisions of this Section shall apply to all AT&T Data and AT&T Derived
Data, regardless of whether such data was first disclosed or otherwise provided
to, or created, developed, modified, recast or processed by, Supplier before, on
or after the Effective Date of this Agreement, and shall survive the expiration
or termination of this Agreement. Supplier shall secure AT&T Data and AT&T
Derived Data pursuant to the provisions applicable to AT&T Information under the
Section titled “AT&T Supplier Information Security Requirements (SISR).”
Supplier’s obligation to return AT&T Data and AT&T Derived Data upon AT&T’s
request shall not apply to such data which, at the time of AT&T’s request for
return, is no longer retained by or on behalf of Supplier.





12.28.
Customer Contact

Prior to Supplier or Subcontractor having contact in any form with AT&T’s
Customers pursuant to this Agreement, Supplier must submit a script, creative
media or recital, as applicable, that describes specifically what will be
communicated during the contact with AT&T’s Customer. Approval of the script,
creative media or recital, which will not be unreasonably withheld, must be
obtained prior to the Customer contact being initiated.


Supplier or Subcontractor shall not change or otherwise deviate from the
approved script, creative media or recital without the prior written approval of
AT&T.


Except as specifically authorized by this Agreement, Supplier shall not initiate
contact with AT&T's Customers directly for the purpose of selling Services
similar to those covered under this Agreement.


12.29.
Inspection of Work



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








AT&T may have (third-party or AT&T) inspectors at the job site to inspect the
performance and quality of the Services and to ensure Supplier's compliance with
the plans and Specifications of the Order and with the terms and conditions of
this Agreement. Any AT&T inspectors, employees or agents, however, shall have no
authority to direct or advise Supplier concerning the method or manner by which
the Services are to be performed. Supplier has sole authority, responsibility
and control over the Services and shall exercise its full responsibilities as an
independent contractor.


12.30.
Previous Services for AT&T

If an employee of Supplier previously removed from supporting an AT&T program
due to misconduct or customer abuse, then Supplier shall provide another
individual to perform the Work.
12.31.
Requirements for Access to AT&T’s System(s) and/or Databases

a.
When appropriate, Supplier shall have reasonable access to AT&T’s premises
during normal business hours, and at such other times as may be agreed upon by
the Parties, to enable Supplier to perform its obligations under this Agreement.
Supplier shall coordinate such access with AT&T’s designated representative
prior to visiting such premises. Supplier will ensure that only persons employed
by Supplier or subcontracted by Supplier (each a “Supplier Worker”) will be
allowed to enter AT&T’s premises. If AT&T requests Supplier or its Subcontractor
to discontinue furnishing any Supplier Worker from performing Work on AT&T’s
premises, Supplier shall immediately comply with such request. Such Supplier
Worker shall leave AT&T’s premises immediately and Supplier shall not furnish
such Supplier Worker again to perform Work on AT&T’s premises without AT&T’s
written consent. The Parties agree that, where required by governmental
regulations, Supplier will submit satisfactory clearance from the U.S.
Department of Defense and/or other federal, state or local authorities.



b.
AT&T may require Supplier or its Supplier Workers to exhibit identification
credentials, which AT&T may issue, to gain unescorted access to AT&T’s premises
for the performance of Services. In addition, if any Supplier Worker requires
access to AT&T’s Nonpublic Information Resources (as defined in the AT&T
Supplier Information Security Requirements), Supplier must obtain from AT&T an
ATT UID for each such Supplier Worker. ATT UIDs are provisioned upon successful
opening of a worker record within the vendor management system (VMS).



c.
AT&T currently uses Fieldglass as its VMS vendor but reserves the right to
change the VMS vendor at any time and from time to time. Supplier shall enter
into an agreement with AT&T’s VMS vendor (Fieldglass or any substitute VMS
vendor), at no cost to AT&T, and supply any information about its Supplier
Workers reasonably required by the VMS vendor to create a worker record and
enable provisioning of identification credentials and ATT UIDs. If Supplier
fails to enter into an agreement with AT&T’s VMS vendor to use the VMS,
Supplier’s Supplier Workers will not be allowed access to AT&T’s premises (other
than on an escorted basis) or to AT&T’s Nonpublic Information Resources.



d.
Supplier shall ensure that information provided to AT&T or the VMS vendor for
its Supplier Workers is 1) input accurately into the VMS (including the
SSN/Security ID for the Supplier Worker, the Agreement number in the “Contract
or PO #” field as it may be changed, the start and end dates (end date must not
be after the expiration date of the Agreement), and the worker classification
obtained from the AT&T Sponsoring Manager), 2) maintained properly throughout
the term of the engagement, and 3) closed on a timely basis upon the termination
or expiration of the engagement or the need for the Supplier Worker to have
access to AT&T’s premises or



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








Nonpublic Information Resources. Supplier shall not enable or allow any Supplier
Worker to let anyone else use the AT&T identification credentials or an ATT UID
issued to that Supplier Worker to gain access to AT&T premises or Nonpublic
Information Resources.


e.
If, for any reason, any Supplier Worker is no longer performing such Services or
no longer has a need to have access to AT&T’s Nonpublic Information Resources,
Supplier shall immediately close the Supplier Worker’s record in the VMS and
promptly deliver to AT&T all identification credentials issued to such Supplier
Worker. In cases where a Supplier Worker is being removed due to misconduct,
Supplier will immediately inform the Sponsoring Manager of the nature of the
misconduct.



f.
Supplier shall comply with AT&T’s corporate policy requiring Supplier and its
Supplier Workers to exhibit their company photo identification in addition to
the AT&T-issued photo identification when on AT&T’s premises.



g.
Supplier shall ensure that its Supplier Workers, including employees and
Subcontractors, while on or off AT&T’s premises, will (i) perform Work which
conforms to the Specifications, (ii) protect AT&T’s material, buildings and
structures, (iii) perform Work which does not interfere with AT&T’s business
operations, and (iv) perform such Work with care and due regard for the safety,
convenience and protection of AT&T, its employees, and its property.



h.
Supplier shall ensure that all persons furnished by Supplier work harmoniously
with all others when on AT&T’s premises.



i.
AT&T reserves the right to restrict Supplier’s or Supplier Workers’ access to
AT&T’s facilities and/or Nonpublic Information Resources, without liability to
AT&T, until AT&T is satisfied that Supplier is compliant with its obligations
under this Section. In addition, notwithstanding anything to the contrary in the
Termination section of this Agreement, if Supplier breaches any of its
obligations under this Section, then AT&T may, by giving notice to Supplier,
terminate this Agreement, in whole or in part, as of the termination date
specified in such notice without regard to any cure period and without liability
to Supplier except for payment for Services rendered up to the date of
termination.



12.32.
Customer Protection Policy

Supplier shall comply, and shall ensure that all Customer Service
Representatives comply, with the Customer Protection Policy as set forth in
Appendix G attached hereto.


12.33.
Worker Exit from AT&T Programs

If the supplier employee or Customer Service Representative is exiting to a
non-AT&T program, at AT&T’s discretion, the Supplier shall take all the
appropriate steps to promptly notify AT&T Vendor Manager of the exit and ensure
that CSR’s or employee’s access to AT&T systems, network and accounts is
completely removed.


Supplier shall obtain Customer Service Representative’s certification that
Customer Service Representative has returned or destroyed all physical and
electronic copies of AT&T Information.




Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








Upon AT&T request Supplier shall deliver executed copies of the “Written
Certification of Return or Destruction of AT&T Information or Data”, Appendix L
to the AT&T Vendor Manager, within [*] ([*]) business days of request.


12.34.
Notices.

Each Party giving or making any notice, consent, request, demand, or other
communication (each, a “notice”) pursuant to this Agreement must give the notice
in writing and use one of the following methods, each of which for purposes of
this Agreement is a writing: by hand; certified mail (return receipt requested
and postage prepaid); U.S. Postal Service overnight or priority mail;
internationally recognized overnight courier (in either case with all fees
prepaid); or email. If a notice is given by e-mail, then it must be confirmed by
a copy sent by any one of the other methods. Each Party giving a notice shall
address the notice to the appropriate person (the “Addressee”) at the receiving
Party at the address listed below:


AT&T:


AT&T Services, Inc.
4119 Broadway
Room 650A16
San Antonio, TX 78209
Attn: [*]
Email Address: [*]
Supplier:


STARTEK, Inc.
8200 E. Maplewood Avenue
Suite 100
Greenwood Village, CO 80111
Attn: [*]
Email Address: [*]
BusinessNumber: [*]
Notices Telephone Number: [*]



A notice is effective only if the Party giving notice has complied with the
foregoing requirements of this Section and the Addressee has received the
notice. A notice is deemed to have been received as follows:
a.
If a notice is furnished by hand, on the date of delivery if delivered during
business hours on a business day (otherwise on the next business day);

b.
ii.    If a notice is sent by certified mail, U.S. Postal Service overnight or
priority mail, or internationally recognized overnight courier, upon the date of
delivery as indicated by the receipt or other tracking record;

c.
iii.    If a notice is sent by e-mail, upon successful transmission to the
recipient’s email account, if such notice is sent in time to allow it to be
accessible by the Addressee before the time allowed for giving such notice
expires, and a confirmation copy is sent by one of the other methods.



The addresses and telephone numbers to which notices may be given to the
Addressees of either Party may be changed by written notice given by such Party
to the other pursuant to this Section.


12.35.
Transmission of Original Signatures and Executing Multiple Counterparts.

Original signatures transmitted and received via facsimile or other electronic
transmission of a scanned document (e.g., pdf or similar format) are true and
valid signatures for all purposes hereunder and shall bind the Parties to the
same extent as that of original signatures. This Agreement may be executed in
multiple counterparts, each of which shall be deemed to constitute an original
but all of which together shall constitute only one document.








Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date.
Startek, Inc.
AT&T Services, Inc.
By: ___________________________________
By: _______________________________
Printed Name: Supplier Signature
Printed Name: Kathleen Holzer-Muniz
Title: Supplier Title______________________
Title: Sr. Sourcing Manager
Date:__________________________________
Date: ______________________________



Appendix A - Definitions


“AT&T Derived Information” means any data or information that is a result of any
modification, adaption, revision, translation, abridgement, condensation,
compilation, observation, evaluation, analysis, visualization, expansion or
other recasting or processing of the information disclosed or provided to
Supplier by, or otherwise obtained by Supplier from, AT&T, its Affiliates or
their respective customers, arising out of or relating to this Agreement or the
performance of Supplier’s obligations hereunder.


“Accept” or “Acceptance” means AT&T’s acceptance of the Services ordered by AT&T
and provided by Supplier as specified in the Section entitled “Delivery,
Performance, and Acceptance”. AT&T’s Acceptance shall occur no earlier than
Supplier’s performance Services in strict compliance with this Agreement and the
relevant Order(s).


“Acceptance Date” means the date on which AT&T Accepts Services.


“Affiliate” means a business association that has legal capacity to contract on
its own behalf, to sue in its own name, and to be sued, if and only if either
(a) such business association owns, directly or indirectly, a majority interest
in AT&T (its “parent company”), (b) a thirty percent (30%) or greater interest
in such business association is owned, either directly or indirectly, by AT&T or
its parent company, or (c) such business association is any of those certain
rural local telephone companies that are parties to that certain Joint Operating
Agreement dated as of September 28, 2000, pursuant to which AT&T Mobility LLC
and such telephone companies jointly conduct their respective wireless
operations within MTA 006.


“Attorney’s Fees” include a charge for the service of in-house counsel at the
market rate for independent counsel of similar experience.


“AT&T Vendor Manager”) means the AT&T representative or team associated with a
written Order, which manages the Supplier relationship with AT&T regarding the
Services that Supplier provides pursuant to this Agreement, or any portion
thereof.


“AT&T Competitor(s)” shall mean entities that provide products and or services
that are similar to, or substitutes for, the products and services that AT&T
offers its Customers. AT&T Competitors include, but are not limited to, entities
which provide telecommunication, internet, cable, data, advertising, publishing,
search engines, entertainment, and video services.


“AT&T Derived Information” means any data or information that is a result of any
modification, adaption, revision, translation, abridgement, condensation,
compilation, observation, evaluation, analysis, visualization, expansion or
other recasting or processing of the information disclosed or


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








provided to Supplier by, or otherwise obtained by Supplier from, AT&T, its
Affiliates or their respective customers, arising out of or relating to this
Agreement or the performance of Supplier’s obligations hereunder.




“Automated Call Distribution System” or “ACD” means the system where incoming
calls are routed to Customer Service Representatives.


“Customer” or “Customers” means customers, potential customers, or employees of
AT&T who interact with Supplier pursuant to this Agreement or an Order.


“Custom Software” means any and all Software to the extent it constitutes
Paid-For Development.


“Customer Information” includes, to the extent received, observed, collected,
handled, stored, or accessed, in any way, in connection with this Agreement:
AT&T’s or its Affiliates’ customers’ names, addresses, and phone numbers, any
such customer’s or its employee’s personal, health or financial information,
authentication credentials, Internet activities, history, and/or patterns of
use, information concerning accounts, network performance and usage information,
web browsing and wireless application information, location information, any
other information associated with a customer of AT&T or its Affiliates or with
persons in the household of a customer of AT&T or its Affiliates, and any
information available to AT&T, its Affiliates and/or the suppliers of AT&T or
its Affiliates (for avoidance of doubt, including Supplier) by virtue of AT&T’s
or its Affiliates’ relationship with customers as a provider of mobile and
non-mobile communications, Internet, data, video, information or other services,
including the quantity, technical configuration, location, type, destination,
and amount of use of communications or other services subscribed to, and
information contained on the bills of AT&T’s or its Affiliates’ customers.
“Customer Service Representative(s)” means Customer Service Representative (s)
or “CSR” or its equivalent, means any Supplier employee, temporary worker,
agent, consultant, partner, officer, director, member or representative of
Supplier and its Subcontractors, if any, performing Services or other activities
under this Agreement.


“Deliver” or “Delivery” occurs upon complete provision of the Services.


“Delivery Date” means the date on which Supplier is scheduled to complete its
Delivery as established in an Order or this Agreement.


“Documentation” means all tangible and intangible written materials including
user instructions and training materials.


“Drug Screen” means the testing of any individual for the use of illicit drugs
(including opiates, cocaine, cannabinoids, amphetamines, and phencyclidine
(PCP).


“Employment Claims” means any claims by any federal, state or local governmental
agency or any of Supplier’s current or former applicants, agents, employees or
Subcontractors, or agents or employees of Supplier’s Subcontractors arising out
of the employment relationship with Supplier, or otherwise with respect to
performance under this Agreement, including claims, charges and actions arising
under Title VII of the Civil Rights Act of 1964, as amended, The Equal Pay Act,
the Age Discrimination in


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








Employment Act, as amended, The Rehabilitation Act, the Americans with
Disabilities Act, as amended, the Fair Labor Standards Act, the Family and
Medical Leave Act, Workers’ Compensation laws, the National Labor Relations Act
and any other applicable Laws, including any liability, cause of action,
lawsuit, penalty, claim or demand, administrative proceeding in which AT&T or
its Affiliates is named as or alleged to be an “employer” or “joint employer”
with Supplier.


“Harmful Code” means computer viruses, worms, trap doors, time bombs,
undocumented passwords, disabling code (which renders Material unusable until a
patch or new password is provided), or any similar mechanism or device.
Notwithstanding the above, enabling keys which are provided by Supplier to
ensure conformance to product licensing restrictions shall be permitted,
however, these enabling keys may not interfere with the proper use of the
Material at any time after initial installation.


“Identification Credentials” includes, with respect to each Supplier Person, his
or her Social Security number, driver’s license, educational credentials,
employment history, home address, and citizenship indicia.


Incident(s)-defined as suspected or actual attack upon, intrusion upon,
unauthorized access to, loss of, or other security breach involving Information
Resources.


“Information” means, with respect to a Party, all confidential, proprietary or
trade secret information of such Party or of a third party that is in the
possession of such Party, including discoveries, ideas, concepts, know-how,
techniques, processes, procedures, designs, specifications, strategic
information, proposals, requests for proposals, proposed products, drawings,
blueprints, tracings, diagrams, models, samples, flow charts, data, computer
programs, marketing plans (and in the case of AT&T, Customer Information and
AT&T Derived Information), employee personal information, health or financial
information, authentication credentials, operations, infrastructure, networks,
systems, facilities, products, rates, regulatory compliance, competitors and
other technical, financial or business information, whether disclosed in
writing, orally, or visually, in tangible or intangible form, including in
electronic mail or by other electronic communication.


“Intellectual Property Rights” means all patents (including all reissues,
divisions, continuations, and extensions thereof) and patent applications, trade
names, trademarks, service marks, logos, trade dress, copyrights, trade secrets,
mask works, rights in technology, know-how, rights in content (including
performance and synchronization rights), or other right in or to intellectual
property that are in each case protected under the Laws of any governmental
authority having jurisdiction.


“Laws” includes all federal, state, provincial, regional, territorial and local
laws, statutes, ordinances, regulations, rules, executive orders, supervisory
requirements, directives, circulars, opinions, interpretive letters and other
official releases of or by governmental authority.


“Lien” means any mortgage, lien, pledge, security interest, charge, claim,
restriction or encumbrance of any nature whatsoever.




“Litigation Expense” means any court filing fee, court cost, arbitration fee,
and each other fee and cost of investigating or defending an indemnified claim
or asserting any claim for indemnification or defense under this Agreement,
including Attorney’s Fees, other professionals’ fees, and disbursements.




Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








“Loss” includes any liability, claim, demand, suit, or cause of action,
regardless of whether meritorious, settlement payment, cost and expense,
interest, award, judgment, damages (including punitive damages), liens, fines,
fees, penalties, and Litigation Expense.


“Order” means such paper or electronic records (a) as AT&T may send to Supplier
in accordance with the terms hereof, for the purpose of ordering Services
hereunder, or (b) as the Parties may execute for the purpose of ordering
Services hereunder.


“Physical Entry” means that an individual (a) is permitted to bodily enter, on
an unsupervised (or badged) basis, into secured areas not available to the
general public, or (b) is permitted on a regular basis to have supervised or
escorted bodily access into secured areas not available to the general public
for more than thirty (30) days in the aggregate annually.


“Services” include, but are not limited to, inbound and outbound customer care
service, technical support, order processing, back office support, billing
support, collections, account maintenance, third party verification, interactive
voice response, general inbound and outbound telemarketing, and any labor or
service provided in connection with this Agreement or any Order, including,
Supplier’s (i) consultation, professional, technical, and engineering services,
creation and development of deliverables, including without limitation any
reports, data, designs, plans, specifications, models, prototypes, performance
requirements or any software, installation and removal, services, repair,
programming, and on-site support ancillary to the acquisition of material, and
(ii) provision of any services related material including any documentation.


“Software” means any and all software (irrespective of whether it is Paid-For
Development) and firmware in any form (including source code and object code),
as well as any Documentation, licensed or otherwise provided by or on behalf of
Supplier.


“Special Terms and Conditions” means written terms and conditions that are
different from or additional to the terms and conditions set forth in this
Agreement, which are agreed upon by the Parties and included in an Order.


“Specifications” means (a) Supplier’s applicable specifications and
descriptions, including any warranty statements, and (b) AT&T’s requirements,
specifications, and descriptions specified in, or attached to, this Agreement or
an applicable Order, which shall control over an inconsistency with Supplier’s
specifications and descriptions.


“Subcontractor” or “subcontractor” means any person or entity (including an
agent) supplying labor to perform any or all of Supplier’s obligations under
this Agreement, including any person or entity at any tier of subcontractors,
and shall not be limited to those persons or entities with a direct relationship
with Supplier.
“Supplier Financing Program” shall mean a financing program in which a supplier,
selected by AT&T may elect to participate and under which a bank shall offer to
purchase receivables related to invoices submitted to AT&T from the selected
AT&T supplier.


“System” means the hardware, operating system and application Software,
interfaces, and databases that interact with Software.


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








Appendix D - Supplier Code of Conduct
Supplier has the responsibility of dealing fairly with AT&T’s Customers, past
and present, fellow AT&T Suppliers and authorized sales representatives and the
general public.


Supplier has the responsibility of adhering to generally accepted standards of
accuracy, truth and good taste at all times. No Supplier shall be placed in a
position where the Supplier’s interest is, or may be, in conflict with duty to
the Customer.


Supplier shall safeguard the confidences of both present and former AT&T
Customers, and shall not accept retainers that may involve the disclosure or use
of these confidences to the disadvantage or prejudice of such Customers.


Supplier shall always strive to communicate clearly with Customers, and treat
them with respect. In some instances, our competitors are also our Customers,
and it is our duty to treat them with the same level of courtesy and respect as
we use in dealing with the rest of our Customers.


Supplier shall not intentionally disseminate false or misleading information,
and each Supplier is obligated to use as much care as is humanly possible to
avoid dissemination of false or misleading information.


Supplier shall not represent themselves as an employee of AT&T.


Supplier shall immediately identify and investigate any fraudulent conduct by
its employees and immediately bring same to the attention of AT&T. Fraudulent or
illegal conduct includes, but is not limited to, any oral or written
misrepresentation of facts, misappropriation of funds, theft, improper reporting
of sales or expenses, or any other dishonest acts, done while working for
Supplier.


No Supplier shall intentionally injure the professional reputation or practice
of AT&T or another AT&T Supplier or authorized sales representative. However, if
a Supplier has evidence that another Supplier vendor has been guilty of
unethical, illegal or unfair practices, including practices in violation of this
Code, the Supplier is obligated to present the information to the proper
representative of AT&T for action and in accordance with the terms and
conditions set forth in this Agreement or the applicable services sales
agreement.


No Supplier shall accept fees, compensations, or any other valuable
consideration in connection with those Services provided herein from anyone
other than AT&T.


Supplier shall take necessary steps to ensure employees are not involved in
fraudulent practices, including, but not limited to, cramming or slamming.
“Cramming” occurs when a Customer is charged for products or services they have
not ordered or may not have ever received. “Slamming” is the unauthorized and
illegal changing of a Customer’s telecommunications service provider without his
or her knowledge or permission. Supplier must obtain clear, explicit consent
from Customers before making any additions or changes to their service or
accounts. Supplier must report any information concerning slamming and cramming
to their supervisor and to AT&T immediately.


Supplier shall not create sales that do not provide value to the Customer and
the Company, or manipulate the commission system.




Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








Supplier shall not provide any discounts, bonus payments, cash, or non-cash
incentives to a Customer for the sale of a Service covered under this Agreement
except those included in AT&T tariffs and pricing plans.


Appendix F - General Business Requirements


OUTBOUND TELEMARKETING
Solicitation of Orders
Supplier will be provided with a list of AT&T Customers and/or prospects that
Supplier will use all reasonable efforts to contact. Supplier personnel shall
solicit AT&T Customers for orders to subscribe to telecommunications services
and shall accurately describe telecommunications service functions and prices as
furnished by AT&T. Supplier shall solicit orders for telecommunications services
to AT&T Customers regardless of whether those AT&T Customers purchase other
products or services from Supplier. Supplier shall solicit orders for AT&T
telecommunications services only and Supplier shall not solicit orders for any
other product or service offered by Supplier during a call made on behalf of
AT&T. Supplier shall not solicit orders for telecommunications services from
existing Customers or prospects that are not on the above-referenced list.
Supplier shall not make any representations of rates, terms or conditions of
telecommunications services that conflict with AT&T information or tariffs
furnished in writing to Supplier by AT&T. All orders for telecommunications
services are subject to availability, final approval and acceptance by AT&T.
Verification of Orders
AT&T may appoint a verification vendor who will verify with the Customer all
orders accepted by Supplier. Upon closing a sale, Supplier shall transfer the
Customer along with the voice and order information to the verification vendor
in accordance with the procedures and requirements mutually agreed upon by the
Parties.
In lieu of third party verification as stated above, AT&T may, at its option,
require Supplier to record voice and/or data to verify an order, including the
product purchased, all applicable charges and any special terms and conditions
of the product or offer (such as e.g., any required Customer premises equipment
necessary for the operation of the service).
Sales and Service Objectives
Specific sales and service objectives, including retention objectives shall be
mutually agreed upon in writing prior to any new AT&T sales campaign. These
objectives may only be revised upon mutual agreement of both Parties in writing.
Supplier shall strive to meet and exceed the sales objectives.
Customer Profiles
Supplier shall, if requested by AT&T in connection with each sales call, request
from the AT&T Customer and record, when given, Information pertaining to the
AT&T Customer’s usage and calling patterns with respect to telecommunications
services. This information may, if requested by AT&T be used to recommend the
best Telecommunications Service(s) for the Customer. In addition, AT&T may
require such information be compiled and identified as a “sale” or “no sale” and
furnished to AT&T on a weekly or other frequency period, as mutually agreed
upon, in accordance with the procedures and requirements mutually agreed upon.


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








Outbound Telemarketing Reports
Supplier shall be responsible for preparing and furnishing to AT&T on a daily
basis, or such other frequency as mutually agreed upon in writing, the reports
pertaining to Supplier outbound marketing, selling and productivity requirements
related to telecommunications services. Such reports shall be mutually agreed
upon on a campaign-to-campaign basis. The reports shall be prepared in a format
and frequency mutually agreed upon, and which may be modified from time to time.
Such reports may include but may not be limited to the following:
a.
Average number of Contacts per hour

b.
Average number of Sales per hour

c.
Number of total contacted

d.
Percentage of total campaign list contacted

e.
Total Sales

f.
Products Sold

a.
Number of “no sales” and the reason for no sale (including wrong number,
disconnects and refusals)

g.
Conversion rate



Outbound Dialing
The only dialing product, equipment, or platform pre-approved for use under this
Agreement is the LiveVox Human Contact Initiator (HCI) in Strict System Only
(“Tool”). Supplier shall comply with the following in its use of the Tool:
Supplier shall not make any modifications to the Tool;
The Tool shall be set to one-for-one “clicker” to “closer” dialing ratio only;
Supplier user access privileges shall be restricted to access only the HCI
Strict System platform with no ability to toggle into any Autodialer System;
Supplier personnel shall be required to confirm the initiation of each call
before it is launched and physically click a button to launch each call that is
placed; and
Supplier shall not use any predictive algorithms.
If Supplier desires to use any other dialing product, equipment, or platform
(“Alternative Dialing Equipment”), Supplier shall obtain AT&T’s written approval
prior to using such Alternative Dialing Equipment.


INBOUND TELEMARKETING AND CUSTOMER SERVICE
Inbound Personnel
Upon reasonable advance notice from AT&T, Supplier shall have personnel
available to handle inbound calls, including Customer inquiries, and to accept
Customer orders. Reasonable advance notice shall be defined as a minimum of [*]
([*])] hours for increased call volumes with existing programs and a minimum [*]
([*]) week notice for new programs which increase volume. Such personnel shall
be


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








available during the hours identified in writing by AT&T for each individual
program as specified in a Scope of Work.
Screening of Inquiries
For all incoming calls, Supplier shall first screen the request to ensure the
caller has reached the correct AT&T entity and that the request pertains to
telecommunications services. In cases where the caller has not reached the
correct entity, or the inquiry pertains to a subject outside the scope of this
Agreement, Supplier shall transfer the call to the appropriate contact furnished
by AT&T or otherwise follow the procedures defined in “Agency Methods and
Procedures”, incorporated herein by this reference and as updated from time to
time, furnished by AT&T. For inquiries related to telecommunications services,
Supplier shall confirm the callers “eligibility for service” by, for example,
checking the caller’s phone number against AT&T’s serving area and/or performing
credit screening provided by AT&T, if requested by AT&T.
Accepting Orders
Upon completing the screening procedure outlined in Section, “Screening of
Inquiries”, above, Supplier shall be responsible for accepting or soliciting
orders for callers who are “eligible” for telecommunications services. At AT&T’s
request, Supplier shall gather information on the callers’ usage and calling
patterns before recommending the Telecommunications Service(s) most beneficial
to the caller. All Customer profile and sale information shall be compiled and
furnished to AT&T on a weekly or other frequency period, as specified by AT&T,
in accordance with reasonable procedures and requirements as specified by AT&T.
Inbound Telemarketing Reports
Supplier shall be responsible for preparing and furnishing to AT&T on a daily
basis or such other frequency as specified by AT&T in writing, the reports
pertaining to Supplier marketing, selling and productivity requirements related
to telecommunications services. Such reports shall be specified by AT&T on a
campaign-to-campaign basis. The reports shall be prepared in a format and
frequency specified by AT&T, and may be modified from time to time. Such reports
may include but may not be limited to the following:
a.
Number of inbound calls

b.
Number of calls handled

c.
Number of calls transferred

d.
Number of calls abandoned

e.
Average time per call in queue

f.
Average speed of answer

g.
Number of sales completed and products sold

h.
Number of refusals (no sale) and the reason for the no sale

Do Not Call
Supplier shall comply with all federal, state and local laws, rules and
regulations as provided in the Section entitled Compliance with Laws of the
Agreement. Supplier shall also comply with the following Do Not Call (“DNC”)
Procedures.
a.
Supplier's Responsibilities:



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








i.
Supplier shall comply with all state, federal, and local laws and regulations,
as well as standards promulgated by the Direct Marketing Association, with
regard to DNC lists and procedures except where AT&T expressly assumes
responsibility for compliance.

ii.
Supplier shall establish and implement written procedures for complying with
applicable Telemarketing Rules.

iii.
Supplier shall train its employees engaged in telemarketing on the Telemarketing
Rules and Supplier’s written procedures concerning the Telemarketing Rules.

iv.
Supplier shall monitor, within its regular course of business, the compliance of
its employees with federal and state DNC laws and regulations, the requirements
of the Agreement and this Order, and Supplier’s written procedures.

b.
Supplier shall be responsible for submitting on a daily basis a list of all
persons, including their names and telephone numbers, who have indicated to
Supplier a desire to be excluded from future AT&T telephone or written
solicitations, or who have indicated that they have signed up for a federal or
state DNC list, so that AT&T may update its internal do not call and do not
write lists. The submission of the daily DNC requests shall be done via the
daily response file as well as entering the DNC information on the AT&T DNC Web
site.

c.
Supplier shall establish that an employee’s willful violation of the applicable
Telemarketing Rules or Supplier’s written policy concerning such rules
constitute grounds for immediate termination from the program.

d.
Supplier shall maintain records of its compliance with its responsibilities as
described in this Section for a period of five (5) years.

e.
Supplier represents and warrants that it shall comply with the foregoing
procedures and with applicable DNC laws and regulations and that it shall
reimburse AT&T for the cost of AT&T's defense and for any and all remedies,
fines or penalties of any kind that may be imposed on AT&T arising from or
related to Supplier's breach of its responsibilities as described in this
Agreement. Failure of Supplier to comply with the foregoing provisions shall be
considered a breach of the Agreement, and AT&T may, in addition to all other
available legal and equitable remedies, immediately terminate this Agreement
and/or Order for default, without incurring any liability whatsoever to Supplier
for such termination.

Retention of Records
Supplier shall maintain, in accordance with the requirements of the
Telemarketing Rules and applicable laws, for a minimum period of twenty-four
(24) months from the date of any sale of telecommunications Services hereunder,
the name (including any fictitious name used), the last known home address and
telephone number, and job title of all current and former employees of Supplier
directly involved in any such sale. In addition, Supplier is also responsible
for maintaining for a minimum period of twenty-four (24) months from the date of
sale of any telecommunications service, the following records electronic records
reflecting sales information, tracked by specific customer and product sold.
All such Customer order information must be maintained for the period specified
above and Supplier must have the capability to retrieve such information within
twenty-four (24) hours of AT&T’s request. The foregoing record retention
requirements shall not be deemed to relieve or delegate AT&T’s or Supplier’s,
responsibilities and obligations under the Telemarketing Rules, including
without limitation, the obligation to retain Customer sales records in
accordance with 16 CFR Part 310.5.
Use of Data


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








Data files, including but not limited to Customer lists, Customer account
information, correspondence and other records are considered confidential
Information and shall remain the sole property of AT&T and/or its parent
company, subsidiaries or Affiliates.
Supplier shall maintain the security and confidentiality of all AT&T data files
and prevent unauthorized transfer, disclosure, or use of these data files by any
person or entity not a Party to this Agreement.
AT&T may monitor the use of these data files in any manner to prevent the
improper or unauthorized use of the data, and such monitoring may include, but
is not limited to, onsite inspection of the entire Supplier facility at any
time.
AT&T may use decoy names and addresses.
Supplier shall ensure that it will not retain, after completion of any job in
connection with which data files were provided, all or any portion of the data
files, except Customer sales records that Supplier is required to retain
pursuant to this Agreement, in any manner whatsoever, nor permit any parent,
subsidiary, affiliate, third party, agent, employee or contractor, or their
respective agents or employees to do so unless prior written permission is
obtained from a duly authorized representative of AT&T. Supplier may not use the
data files for any purpose other than in connection with the Services under this
Agreement or an Order.
Customer Complaints
Supplier shall notify AT&T of any Customer complaints received by Supplier
arising out of, or as a result of, Services provided by Supplier. Supplier shall
use best efforts to resolve the complaint, at no additional cost to AT&T, within
twenty-four (24) hours of receipt thereof, whether notified thereof by the
Customer or AT&T. AT&T shall use reasonable efforts to cooperate with Supplier
in resolving such disputes, including providing any information in its
possession pertaining to the Customer’s account records, as necessary. If
Supplier has not resolved a Customer complaint, to the extent it involves AT&T
telecommunications services within sixty (60) business hours of receipt thereof,
AT&T may intervene and resolve such complaint to the Customer’s satisfaction. If
the Customer’s complaint arises from Supplier’s error, Supplier shall use best
efforts to correct the error; provided, however, Supplier shall secure the prior
consent of AT&T’s Vendor Manager or his/her designee before proposing a solution
to the Customer which would impose any obligation on AT&T. Supplier’s failure to
courteously and professionally represent AT&T and/or promptly and fairly resolve
Customers’ complaints shall constitute a breach of this Agreement.
Caller ID Delivery
Supplier shall pass Caller ID Number placed on AT&T’s behalf pursuant to the
requirements of applicable federal and state law, including, but not limited to,
the federal Telephone Consumer Protection Act, as amended. AT&T prefers that
Supplier provide equipment able to send “AT&T” name delivery, and a specific
number provided which will be supplied by AT&T. If Supplier cannot pass “AT&T”
name delivery, they should, under federal law, when available by the calling
party’s carrier, display their name when calling AT&T Customers. A failure to
comply with these Caller ID requirements is grounds for immediate Order and/or
Agreement termination.


Automatic or Predictive Dialing
Supplier shall provide automatic or predictive dialing capability as required by
AT&T for all outbound programs. Supplier’s abandonment rate for calls utilizing
predictive dialers shall not exceed performance measures set forth in the Order,
FTC and FCC regulations or Direct Marketing Association Guidelines whichever is
lower.




Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








Data Entry
Supplier warrants that all data shall be received or entered accurately when
providing Services. For example: an order is accurate if there is no deviation
between the original Customer request and the actual order issued and the order
contains all information necessary to process such order. Supplier shall
document the quality of orders by using error management reports and comparing,
in a daily sample, the actual records of Customer request to the actual order
issued to determine accuracy of Services performed. AT&T may assess accuracy
according to its methods and procedures.




Competitor Personnel
In performing the Services on AT&T program(s) pursuant to this Agreement or any
Order there under, Supplier shall only use personnel who are not also providing
similar services for any AT&T Competitor.


Staffing Control
AT&T may, at any time, reasonably request immediate removal and replacement of
any Representative(s), or other employee of Supplier (e.g. trainers,
supervisors, etc.) from all AT&T Programs for misconduct. Supplier shall, at
Supplier’s sole expense, remove and replace of such Representative(s) or
employee(s). Supplier shall not reassign such Representative(s) or employee(s)
to any AT&T Program(s).


Market Data
Supplier shall obtain, retain and provide to AT&T upon request the market data
and Customer information that AT&T determines is reasonably required to conduct
its business.


Protection of Sensitive Personal Information (“SPI”) and Customer Information
a.
Supplier shall not create print-outs or other hardcopy of SPI (defined in AT&T’s
Supplier Information Security Requirements) and/or Customer Information data
unless required by the job function and necessary to perform the Services.

b.
When a hardcopy of SPI and/or Customer Information must be created, Supplier
shall label the hardcopy as AT&T Proprietary (Sensitive Personal Information),
but only under express authority granted by AT&T for the particular job
activity.

c.
If there is any identified compromise or suspected compromise under
investigation, loss or theft of any print-outs or hardcopy containing SPI and/or
Customer Information data, Supplier shall notify AT&T on or before close of
business on the day following the identification.

d.
If there is any identified compromise, loss or theft of any print-outs or
hardcopy containing SPI and/or Customer Information data, Supplier shall notify
AT&T on or before close of business on the day following the identification.

e.
Supplier shall maintain SPI and/or Customer Information only if mandated by law
or if the data element is a necessary attribute for the business process.

f.
Supplier shall limit replication of SPI and/or Customer Information to the
minimum copies (both hardcopy and softcopy) required to achieve the business
purposes under this Agreement.

g.
If SPI and/or Customer Information will reside on any Supplier systems, Supplier
shall store such data in a format that is fully compliant with all AT&T
standards that have been communicated to Supplier as well as the then-current
standards of SISR and PCI industry, as applicable.



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








h.
Supplier shall not take print-outs or other hardcopy of SPI and/or Customer
Information data outside AT&T or Supplier premises without the prior written
consent of AT&T’s Vendor Manager.

i.
Supplier shall not transmit SPI and/or Customer Information data via regular
(insecure) FAX without the express permission of AT&T.

j.
Supplier shall not transmit SPI and/or Customer Information data via e-mail
without encryption, which is explicitly approved by AT&T.



Use of AT&T Telecommunication Services
Supplier shall conduct all Services for AT&T utilizing AT&T’s voice and data
lines. These services must be acquired through the appropriate AT&T Account Team
and not through a reseller of AT&T’s services. Supplier shall provide sufficient
documented support to satisfy these requirements, and will be subject to audits.


Appendix G- Customer Protection Policy
In addition to the reporting and notification requirements contained elsewhere
in this Agreement, Supplier shall take all appropriate steps to prevent and
respond to these specific type of Incidents involving the mistreatment of AT&T’s
customers. To protect AT&T’s customers, as well as AT&T, its Affiliates and its
services, from the effects of such mistreatment, Supplier will not permit any of
its Customer Service Representatives (CSRs) or other employees (e.g., trainers,
supervisors) to engage in any of the following actions:
a.
Using vulgar, offensive, abusive, or sexually oriented language in
communications with Customers.

b.
Making derogatory references to race, color, religion, national origin, sex,
age, sexual orientation, marital status, veteran’s status or disability in
communications with Customers.

c.
Yelling or screaming, making rude, argumentative, abrasive, or sarcastic
comments in communications with Customers.

d.
Flirting or making social engagements with Customers or AT&T representatives,
including the exchange of personal email addresses.

e.
Intentional acts of call avoidance, including but not limited to:

i.
Intentional disconnect of a Customer during a call.

ii.
Intentional transfer of a call back into the queue that the CSR is trained to
handle.

iii.
Intentional dissemination of inaccurate information or troubleshooting steps in
order to release a call without assisting the Customer.

iv.
Intentionally ignoring a Customer that has been presented to the CSR from a call
queue.

f.
Intentionally abandoning a Customer on hold for an excessive period of time
without providing a status update to the Customer.

g.
Refusing to escalate to a supervisor at the Customer’s request.

h.
Refusing to assist Customers with requests that the CSR is trained to handle.

i.
Any unauthorized access, release or use of confidential information, such as
Customer account information. This shall include, but not be limited to,
accessing a Customer’s email account without permission and/or creating a
password for a Customer without authorization.

j.
Retaining, collecting, accessing, and/or using Customer information for reasons
outside the scope of support of an Order.

k.
Any attempt to falsify AT&T’s records or any record related to a Customer.



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








l.
Any statements that intentionally misrepresent, or provide misleading
information about, AT&T or its products, pricing or promotions.

m.
Any intentional or reckless acts that create a risk of compromising the privacy
of customer information, including failure to strictly comply with the “Clean
Desk Policy,” as Appendix H which requires that AT&T Information be secured any
time a CSR goes on a break or is away from the CSR’s work area.



Supplier shall submit a monthly report to AT&T’s Vendor Manager identifying any
instances where any of the prohibited conduct listed in subsection (a) occurred
at a Supplier facility during the preceding month. Supplier shall deliver the
report to AT&T’s Vendor Manager on the 10th day of each month, or on the next
business day if the 10th day is a weekend or holiday. This report shall include:
(i) the name of the facility where the Incident occurred; (ii) the date of the
Incident; (iii) a brief description of the Incident; and (iv) a brief
description of the action taken by Supplier to address the Incident. Supplier
shall not identify individual CSRs by name or identification number in such
reports.


Violations of this Customer Protection Policy injure AT&T’s relationships with
its Customers and that the amount of such injury may be difficult to quantify.
As a remedy for any such injury, in the event that a Supplier CSR or other
employee violates any of the above provisions of this Customer Protection
Policy, Supplier shall pay to AT&T liquidated damages in the amount of [*]
dollars ($[*]) for each such violation. A violation is one provision one time.
Multiple violations are those violations of the same provision more than once or
of multiple provisions one or more times. AT&T will be entitled to collect this
liquidated damages payment via a reduction in its payments to Supplier under
this Agreement. Such liquidated damages are not a penalty but rather represent a
reasonable estimate of the damages that would occur from Supplier’s breach of
the foregoing obligation.


In order to protect its customers from further mistreatment in circumstances
involving any of the behaviors that fall within the scope of subsection (a),
AT&T may request that Supplier immediately remove a CSR or any other employee of
Supplier (e.g. trainers, supervisors) from all AT&T Programs.


Supplier shall be wholly responsible for accepting or rejecting a request to
remove pursuant to subsection (d) and for any other remedial measures related to
the CSR or other employee of Supplier. Supplier shall be solely responsible for
the expense associated with such removal or other remedial measures.


Supplier shall promptly (but no later than within 24 hours) notify AT&T Asset
Protection at 800-807-4205 from within the United States and at 1-908-658-0380
from outside the United States, whenever there is a suspected or actual attack
upon, intrusion upon, unauthorized access to, loss of, or any other breach of
information. This notification is in addition to and not in replacement of,
those notification requirements contained in this Agreement.


Examples of Incidents to report to AT&T include, but are not limited to the
following:
a.
Suspected improper or fraudulent use of customer or employee information.

b.
Theft or loss of sensitive customer or employee information, including:

i.
Accidental or intentional disclosure of sensitive customer information to a
third party

ii.
Customer call records, billing information, or other CPNI

iii.
Customer financial account, banking or credit information

iv.
Consumer Social Security Number, date of birth

v.
Accidental or intentional disclosure of sensitive employee information to a
third party



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








vi.
Employee Social Security Number, date of birth, financial account information,

vii.
Employee medical information or health-related records

viii.
Employee human resources records

ix.
Improper storage, disposal, or retention of confidential AT&T customer or
employee files or records



Appendix H- Clean Desk Policy


AT&T data, records, and customer information must always be protected from
unauthorized access, use or disclosure. Additional protections or exceptions
mandated by unique circumstances with appropriate approvals may be added to this
Standard Policy by mutual agreement of the Parties per individual order.
 
Supplier shall take all necessary steps to ensure that no Supplier person who
has access to AT&T data, records, or information regarding any AT&T customer
(“Agent”) has the ability to record any AT&T customer information either via
written, electronic or any other instrumentation. Accordingly, in all areas
where AT&T data, records or information regarding AT&T customers is accessible
or viewable, Suppliers must ensure the following:
a.
Supplier shall ensure that all Agents are prevented access to any writing
instruments or paper of any kind, within reason.



b.
Electronic devices that may be used to record video, take photographs or
otherwise communicate information (examples include but are not limited to,
mobile phones, blue tooth devices, e-Readers, gaming devices, wearable
electronics, personal tablets or laptops) are prohibited.



c.
Notes displaying sensitive information such as user ID’s, passwords, customer
account numbers, or other sensitive personal information of AT&T customers is
strictly prohibited. AT&T customer information must NEVER be written down,
typed, recorded (voice or image) or transmitted. These prohibitions
notwithstanding, Agents may type customer information into authorized AT&T
systems only where it is required; and Supplier shall record and retain customer
calls and screen shots as required in accordance with the MSA and its Orders.



d.
Supplier shall disable all external storage ports (CDROM, DVD, or USB drives)
from all Agents’ desktop or laptop computers that are used to access AT&T
systems or data.



e.
For all desktop, laptop or tablet computers that are used by Agents to access
AT&T systems or data, Supplier shall block access to all internet sites except
those approved for use by AT&T. Additionally, access to any websites that allow
for webmail, file sharing, data storage, or online notepad capabilities
(examples: gmail, yahoo mail, dropbox, one drive, etc.) is prohibited on any
desktop or laptop computer that is used by Agents to access AT&T systems or
data.



Additionally, the following procedures must also be in place:
a.
Clear fax machines, printers and copiers of any AT&T data, records or customer
information immediately

b.
Agents shall lock desktop and /laptop computers when leaving their station for
any period of time

c.
Laptops and tablets that allow for access to AT&T data, records, or customer
information must be physically secured in place and may not be removed from the
Supplier location



Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








d.
Supplier shall physically secure any area where AT&T data, records or customer
information is accessible to prevent access by unauthorized persons.



Supplier shall perform routine inspections to be completed no less than once per
day to ensure adherence to these processes. If any inspection shows
non-compliance with the processes as outlined herein, Supplier shall promptly
take all actions necessary to immediately comply and shall bear the cost
thereof.
AT&T Clean Desk Audits may be conducted as needed and at AT&T’s sole discretion
without advance notice.






Appendix I- Business Continuity Plan
To Be Provided by Supplier
Appendix K- Offshore Work
[*]


Country(ies) where services are authorized by AT&T to be performed (physical
location address is also required if the Services involve Information
Technology-related work or if a “virtual” or “work-from-home” address is
authorized)
City(ies) where services will be performed for AT&T
Services to be performed at approved Physical Location
Name of Supplier / Supplier Affiliate, and/or Subcontractor performing the
services
[*]
[*]
[*]
[*]
Startek, Inc.
 
 
 
 
 
 
 
 
 
 
 
 





Appendix L - Written Certification of Return or Destruction of AT&T Information
or Data


Written Certification of Return or Destruction of AT&T Information or Data


I hereby certify that I have returned to [SUPPLIER NAME] or have destroyed all
physical and electronic copies of all Information. “Information” means any
technical, customer or business information in written, graphical, oral or other
tangible or intangible forms, including but not limited to, specifications,
records, data, computer programs, tax returns,
tax work papers, drawings, models and secrets which [SUPPLIER] may have in its
possession in connection with


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








services performed for AT&T or be legally obligated to keep confidential. I
acknowledge and agree that all such Information remains the exclusive property
of AT&T.


__________________________________________
[NAME AND ATTUID OF WORKER]


__________________________________________
Signature
__________________________________________
Date






Appendix Y - Agreement Regarding Non-Employment Status with AT&T


This Agreement (“Agreement”) is made by the individual named below (“I” or
“me”), who is an employee of ______________(“Supplier”), and who has been hired
or engaged to perform work for Supplier in fulfillment of the terms and
conditions of the agreement(s) between Supplier and    AT&T Services, Inc.
and/or its Affiliates (collectively “AT&T Company”).
I.
Status

I hereby agree and acknowledge that I have been engaged by Supplier to provide
services on behalf of Supplier in fulfillment of its contractual obligations to
AT&T Company. . I am not being hired or engaged by any AT&T Company in any
capacity. I have no right or authority to assume or to create any obligation or
responsibility on behalf of any AT&T Company.


No employment, joint venture or partnership relationship has been created
between me and AT&T by this Acknowledgment or by any other agreement between me
and Supplier for the provision of services on behalf of the Supplier.


I acknowledge and agree that Supplier shall be solely responsible for all
payments to me for my work performed on the Supplier’s behalf under its
agreement(s) for services with any AT&T Company, including payment of
compensation, premium payments for overtime, bonuses, and other incentive
payments, if any, and payments for vacation, holiday, sick days or other
personal days, if any. Also, I will be solely responsible for negotiating and
agreeing with Supplier for participation in any Supplier benefit plans,
including any pension, savings, or health and welfare plan. Unless AT&T Company
expressly provides otherwise in writing, I further understand and agree that I
am not eligible to participate in or receive any benefits under the terms of any
AT&T Company’s pension plans, savings plans, health plans, vision plans,
disability plans, life insurance plans, stock option plans, or any employee
benefit plan sponsored by any AT&T Company for any period of time. I understand
and agree that the cash payments and benefits which I receive from Supplier
shall represent the sole compensation to which I am entitled, and that Supplier
will be solely responsible for all matters relating to compliance with all
employer tax obligations, arising from any work performed by me on behalf of
Supplier in fulfillment of its contractual obligations with any AT&T Company.
These tax obligations include but are not limited to the obligation to withhold
employee taxes under local, state and federal income tax laws, unemployment
compensation insurance tax laws, state disability insurance tax laws, social
security and Medicare tax laws, and all other payroll tax laws or similar laws.


Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.



--------------------------------------------------------------------------------



Agreement No. 20160630.018.C








II.
Work Policies and Rules

1.
I understand that it is my responsibility to ensure that my personal conduct and
comments in the workplace support a professional environment free of
inappropriate behavior, language, joke or actions which could be perceived as
sexual harassment or as biased, demeaning, offensive, derogatory to others based
upon race, color, religion, national origin, sex, age, sexual orientation,
marital status, veteran’s status or disability. I further agree to refrain from
words or conduct that is threatening and/or disrespectful of others.

2.
If AT&T Company provides me access to its computer systems, I agree (a) to use
such systems in a professional manner, (b) to use such systems only for business
purposes, (c) to use such systems in compliance with AT&T Company’s applicable
standards and guidelines for computer systems use and applicable laws, and (d)
to use password devices, if applicable and if requested by AT&T Company. Without
limiting the foregoing, AT&T Company property, including but not limited to
Intranet and Internet services, shall not be used for personal purposes or for
any purpose which is not directly related to the performance of work in
fulfillment of Supplier’s agreement(s) with any AT&T Company. I acknowledge and
agree that I must have a valid AT&T Company business reason to access the
Intranet and/ or the Internet from within AT&T Company’s private corporate
network.

III.
Administrative Terms

1.
This Agreement shall be effective as of the date executed below, and shall
remain in effect shall remain in effect through my termination of employment or
engagement with Supplier or my reassignment by the Supplier to another job
unrelated to the Supplier’s provisioning of services to any AT&T Company unless
and until I notify AT&T in writing that the statements set forth in this
Agreement are no longer accurate.

2.
In the event that any provision of this Agreement is held to be invalid or
unenforceable, then such invalid or enforceable provisions shall be severed, and
the remaining provisions shall remain in full force and effect to the fullest
extent permitted by law.

My signature below attests to the fact that I have read, understand and agree to
be legally bound by the terms of this Agreement Regarding Non-Employment Status
with AT&T.


By:                                Date:                    
Print
Name:                            Address:                                                
Agreement No. between Supplier and AT&T








Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting parties.

